Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.103 Page 1 of 26



   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 COLIN H. ROLFS (State Bar No. 280654)
       crolfs@millerbarondess.com
   4 JUSTIN P. MCCARTHY (State Bar No. 317169)
       jmccarthy@millerbarondess.com
   5 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   6 Los Angeles, California 90067
       Telephone: (310) 552-4400
   7 Facsimile:   (310) 552-8400
   8 Attorneys for Plaintiff Herring Networks, Inc.

   9

  10

  11                            UNITED STATES DISTRICT COURT
  12                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14 HERRING NETWORKS, INC.,                          CASE NO. 3:19-cv-01713-BAS-BGS
  15                   Plaintiff,                     Assigned for All Purposes to:
                                                      Hon. Cynthia Bashant
  16              v.
                                                      PLAINTIFF HERRING
  17 RACHEL MADDOW; COMCAST                           NETWORKS, INC.’S OPPOSITION
       CORPORATION; NBC UNIVERSAL                     TO DEFENDANTS’ SPECIAL
  18 MEDIA, LLC; AND MSNBC CABLE                      MOTION TO STRIKE
       LLC,
  19                                                  NO ORAL ARGUMENT UNLESS
                       Defendants.                    REQUESTED BY THE COURT
  20
                                                      [Filed Concurrently with Declaration of
  21                                                  Charles Herring; Declaration of
                                                      Professor Stefan Th. Gries and
  22                                                  Declaration of Amnon Z. Siegel]
  23
                                                      Action Filed:     September 9, 2019
  24                                                  Hearing Date:     December 16, 2019
                                                      Trial Date:       None
  25

  26

  27

  28

       441437.6                                                     Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.104 Page 2 of 26



   1                                                   TABLE OF CONTENTS
                                                                                                                                                Page
   2

   3 I.           INTRODUCTION ..................................................................................................................1

   4 II.          STATEMENT OF FACTS.....................................................................................................3

   5              A.        Kristian Rouz..............................................................................................................4

   6              B.        Maddow Falsely States That OAN “Really Literally Is Paid Russian
                            Propaganda” ...............................................................................................................4
   7
       III.       LEGAL STANDARD ............................................................................................................5
   8
       IV.        ARGUMENT .........................................................................................................................6
   9
                  A.        Maddow’s False Statement Is Not Protected Opinion ...............................................6
  10
                            1.         Maddow’s Statement Is Provably False .........................................................7
  11
                                       (a)        The Language of the Statement Shows It Was Not Opinion .............8
  12
                                       (b)        The Context of the Statement Shows It Was Not Opinion ................9
  13
                                       (c)        Linguistic Analysis Confirms Maddow’s Statement Was Not
  14                                              Opinion .............................................................................................12

  15                        2.         Maddow’s Statement Also Implied Additional Undisclosed, False
                                       Assertions of Fact .........................................................................................14
  16
                  B.        Maddow’s Comment Is Not Only Capable Of A Defamatory Meaning, It Is
  17                        Affirmatively Defamatory ........................................................................................18

  18              C.        Defendants’ “Substantial Truth” Argument Lacks Merit ........................................19
  19              D.        At A Minimum, Discovery Should Be Permitted ....................................................21

  20 V.           CONCLUSION ....................................................................................................................21

  21

  22

  23

  24

  25

  26

  27

  28

       441437.6                                     i               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.105 Page 3 of 26



   1                                                      TABLE OF AUTHORITIES
   2                                                                                                                                               Page
   3
        FEDERAL CASES
   4
        Agard v. Hill,
   5           No. CIV 2-10-cv-0323-GEM-JFM (PS), 2010 WL 1444580 (E.D. Cal. Apr. 9,
               2010).................................................................................................................................... 15
   6
        Church of Scientology of Cal. v. Flynn,
   7          744 F.2d 694 (9th Cir. 1984) ............................................................................................... 18

   8 Cochran v. NYP Holdings, Inc.,
           58 F. Supp. 2d 1113 (C.D. Cal. 1998) ................................................................................. 17
   9
     Flowers v. Carville,
  10       310 F.3d 1118 (9th Cir. 2002) ............................................................................................... 9

  11 Gardner v. Martino,
            563 F.3d 981 (9th Cir. 2009) ......................................................................................... 16, 17
  12
     Knievel v. ESPN,
  13        393 F.3d 1068 (9th Cir. 2005) ............................................................................................. 19

  14 Koch v. Goldway,
            17 F.2d 507 (9th Cir. 1987) ................................................................................................. 11
  15
     Manufactured Home Cmtys., Inc. v. County of San Diego,
  16        544 F.3d 959 (9th Cir. 2008) ................................................................................................. 7

  17 Masson v. New Yorker Magazine, Inc.,
            501 U.S. 496 (1991) ...................................................................................................... 19, 20
  18
     Milkovich v. Lorain Journal Co.,
  19        497 U.S. 1 (1990) .................................................................................................... 14, 15, 16

  20 Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress,
           890 F.3d 828 (9th Cir. 2018) ................................................................................................. 6
  21
     Troy Grp., Inc. v. Tilson,
  22       364 F. Supp. 2d 1149 (C.D. Cal. 2005) ......................................................................... 18, 19

  23 Unelko Corp. v. Rooney,
           912 F.2d 1049 (9th Cir. 1990) ................................................................................... 7, 10, 11
  24
     Unsworth v. Musk,
  25       Case No. 2:18-cv-08048-SVW-JC, 2019 WL 4543110 (C.D. Cal. May 10, 2019).............. 8

  26 Woodbridge Structured Funding, LLC v. Sovereign Funding,
           No. MJG-11-3421, 2012 WL 13006189 (D. Md. June 21, 2012) ....................................... 21
  27
     Wynn v. Chanos,
  28       75 F. Supp. 3d 1228 (N.D. Cal. 2014) ................................................................................ 19

        441437.6                                     ii               Case No. 3:19-cv-01713-BAS-BGS
                HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.106 Page 4 of 26



   1 STATE CASES

   2 Bently Reserve LP v. Papaliolios,
            218 Cal. App. 4th 418 (2013) ........................................................................................ 19, 20
   3
     Briganti v. Chow,
   4        No. B289046, 2019 WL 6242111 (Cal. Ct. App. Nov. 22, 2019) (certified for
            publication)............................................................................................................................ 6
   5
     Campanelli v. Regents of Univ. of Cal.,
   6        44 Cal. App. 4th 572 (1996) ............................................................................................ 7, 20

   7 Cheveldave v. Tri Palms Unified Owners Ass’n,
           27 Cal. App. 5th 1202 (2018) ................................................................................................ 6
   8
     Competitive Enter. Inst. v. Mann,
   9       150 A.3d 1213 (2016) ......................................................................................... 8, 11, 15, 16

  10 Dickinson v. Cosby,
            37 Cal. App. 5th 1138 (2019) ....................................................................................... passim
  11
     Good Gov’t Grp. of Seal Beach, Inc. v. Superior Court,
  12        22 Cal. 3d 672 (1978) ............................................................................................................ 1

  13 HMS Capital, Inc. v. Lawyers Title Co.,
           118 Cal. App. 4th 204 (2004) .......................................................................................... 5, 14
  14
     Hughes v. Hughes,
  15       122 Cal. App. 4th 931 (2004) .............................................................................................. 19

  16 Kahn v. Bower,
            232 Cal. App. 3d 1599 (1991) ............................................................................................... 8
  17
     O’Connor v. McGraw-Hill, Inc.,
  18        159 Cal. App. 3d 478 (1984) ........................................................................................... 7, 12

  19 Oasis W. Realty, LLC v. Goldman,
            51 Cal. 4th 811 (2011)........................................................................................................... 6
  20
     Shumate v. Johnson Publ’g Co.,
  21        139 Cal. App. 2d 121 (1956) ............................................................................................... 20

  22 Weller v. Am. Broad. Cos., Inc.,
            232 Cal. App. 3d 991 (1991) ............................................................................................... 14
  23

  24
        STATE STATUTES
  25
        Cal. Civ. Proc. Code § 425.16(b)(2) ................................................................................................. 5
  26

  27

  28

        441437.6                                    iii              Case No. 3:19-cv-01713-BAS-BGS
               HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.107 Page 5 of 26



   1 OTHER AUTHORITIES

   2 Merriam-Webster Online Dictionary,
           https://www.merriam-webster.com/dictionary/literally (last visited Nov. 7, 2017) ............. 9
   3
     Merriam-Webster Online Dictionary,
   4       https://www.merriam-webster.com/dictionary/really (last visited Nov. 7, 2017)................. 9

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       441437.6                                    iv               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.108 Page 6 of 26



   1 I.           INTRODUCTION
   2              On July 22, 2019, The Rachel Maddow Show on MSNBC ran a hit piece on
   3 One America News Network (“OAN”). Rachel Maddow (“Maddow”) made an

   4 assertion that went well beyond anything reported in an article published by another

   5 publication, The Daily Beast. She told her audience that OAN “really literally is

   6 paid Russian propaganda.”

   7              This was not a statement of opinion. Either OAN is paid by the Russian
   8 government to produce favorable content, or it is not. And it is not. OAN has never

   9 received a penny from Russia or the Russian government and does not produce

  10 biased news to promote Russia. OAN is an American news network operated by

  11 Plaintiff Herring Networks, Inc. (“Herring” or “Plaintiff”), a company owned and

  12 financed by the Herrings, a proud and loyal American family. Maddow’s

  13 demonstrably false statement of fact defeats Defendants’ special motion to strike.

  14              Defendants ask this Court to hold, as a matter of law, that when Maddow said
  15 OAN “really literally is paid Russian propaganda,” she was only expressing a

  16 hyperbolic opinion. Defendants’ burden is a high one. Where a statement could be

  17 construed as either fact or opinion, “the issue must be left to the jury’s

  18 determination.” Good Gov’t Grp. of Seal Beach, Inc. v. Superior Court, 22 Cal. 3d
  19 672, 682 (1978) (emphasis added). In other words, Defendants’ motion fails unless

  20 they prove that their characterization of Maddow’s statement is the only possible

  21 interpretation. Defendants cannot meet this standard.

  22              Maddow’s statement is easily susceptible to an interpretation that makes it a
  23 statement of fact (i.e., either OAN is paid by Russia for favorable content or it isn’t).

  24 Defendants contend Maddow was using “loose, figurative” language. But Maddow

  25 did not hedge her words, nor did she couch them in terms of opinion. To the

  26 contrary, she stated clearly that OAN “really literally is paid Russian propaganda.”

  27              Defendants claim that by “really literally,” Maddow meant “figuratively.”
  28 This disputed issue of fact cannot be resolved at this stage. Indeed, transcripts from

       441437.6                                    1                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.109 Page 7 of 26



   1 Maddow’s other shows reveal that when Maddow uses “literally,” she in fact means

   2 “literally.” And Maddow herself believes that her millions of viewers watch her

   3 show to learn, in her own words, “useful information” and “good, true stories about

   4 what’s going on and why it matters.” (Declaration of Amnon Siegel (“Siegel

   5 Decl.”) Ex. E at 20, 25.) In this story, Maddow went well beyond any facts reported

   6 by The Daily Beast and gave her viewers false information about OAN knowing that

   7 it would damage the network.

   8              An analysis of Maddow’s statement by Stefan Th. Gries, Ph.D.—a linguistics
   9 professor at the University of California, Santa Barbara—further demonstrates that

  10 Maddow’s statement was not opinion. Professor Gries conducted a thorough

  11 analysis of Maddow’s segment, identifying and analyzing linguistic markers

  12 (including words, tone, and cadence) used by Maddow. His report is attached to his

  13 concurrently filed declaration. Professor Gries concludes that an average viewer

  14 likely would not have understood Maddow’s statement to be opinion. This is

  15 confirmed by the fact that, despite knowing how to do so, Maddow did not use any

  16 typical opinion-markers when she stated that OAN “really literally is paid Russian

  17 propaganda.”

  18              Moreover, Maddow’s statement implied other false, undisclosed facts.
  19 Defendants’ argument that Maddow disclosed all the facts—i.e., The Daily Beast

  20 article—underlying her defamatory statement is incorrect. Maddow did not merely

  21 tell her millions of viewers that, as reported by The Daily Beast, a single OAN

  22 employee also wrote articles on global finance for Sputnik News. Instead, Maddow

  23 went well beyond that, intentionally leading her viewers to believe (falsely) that

  24 there was far more to the story—that there was a real and significant connection

  25 between the news reported on OAN and the Russian government. This implication

  26 was false and per se harmful to OAN.

  27              Finally, Defendants’ cursory “substantial truth” argument is wrong. It is not
  28 true in the slightest that OAN’s news constitutes “paid Russian propaganda.”

       441437.6                                    2                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.110 Page 8 of 26



   1 Defendants’ contention that because other parts of Maddow’s report might have

   2 contained accurate facts, this false statement is protected, is contrary to law.

   3 Maddow is not entitled to make false assertions with impunity, so long as she

   4 includes other facts. If anything, Maddow’s placement of this false statement of fact

   5 between other factual statements makes it more likely for a viewer to believe it to be

   6 true (and less likely to believe that she was merely expressing an opinion).

   7              Defendants cannot meet their burden to show that Maddow’s statement was
   8 non-actionable opinion as a matter of law. There is a question of fact as to how a

   9 reasonable viewer would understand Maddow’s statement that cannot be resolved in

  10 a special motion to strike. Because the statement easily could be construed as one of

  11 fact, this issue should be resolved by a jury. Defendants’ motion should be denied.

  12 II.          STATEMENT OF FACTS
  13              The Herring family launched OAN on July 4, 2013 to deliver timely national
  14 and international news 24 hours a day. (Compl. ¶ 16.) OAN is owned and operated

  15 by Plaintiff Herring, which is wholly-owned by the Herring family. (Id. ¶ 18.) The

  16 Herrings are proud, dedicated, and loyal Americans. (Id.) They alone own and

  17 finance OAN. (Id.)

  18              Defendant Comcast Corporation (“Comcast”) is both the largest cable
  19 provider in the United States and a major entertainment company with numerous

  20 cable and broadcast channels. (Id. ¶ 19.) Among its news channels is MSNBC,

  21 which Comcast owns and operates through its subsidiaries, Defendants

  22 NBCUniversal Media, LLC and MSNBC Cable LLC. (Id.)

  23              Despite OAN’s rapid rise and growing audience, Comcast has refused to
  24 carry OAN on its cable service. (Id. ¶ 20.) On July 15, 2019, Charles Herring

  25 emailed the President of Content Acquisition for Comcast. (Id. ¶ 21.) Herring

  26 stated his concern that Comcast is refusing to carry OAN because Comcast opposes

  27 distributing another conservative news channel to counter MSNBC. (Id.)

  28              Exactly one week after that email, the most popular show on MSNBC, The
       441437.6                                    3                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.111 Page 9 of 26



   1 Rachel Maddow Show, ran a hit piece on OAN. (Id. ¶ 22.) This is what happened:

   2              A.    Kristian Rouz
   3              One of OAN’s employees is a young man named Kristian Rouz (“Rouz”).
   4 (Compl. ¶ 23.) Rouz collects and analyzes articles from other sources and writes

   5 articles based on those sources for OAN. (Id.) Rouz’s articles go through OAN’s

   6 editorial process before they are published. (Id.) Rouz does not have decision-

   7 making authority with respect to the content that is aired on OAN. (Id.)

   8              Rouz was born in the Ukraine. (Id. ¶ 24.) When he moved to the United
   9 States, he had no friends or family here. (Id.) To make ends meet, Rouz began

  10 writing articles for Sputnik News in 2014. (Id.) Rouz’s work for Sputnik News has

  11 no relation to his work for OAN, and Plaintiff had no knowledge of Rouz’s outside

  12 freelance work for Sputnik News. (Id. ¶ 26.) Rouz has never been an employee of

  13 Sputnik News. (Id.) He worked as a freelancer for Sputnik News, receiving

  14 approximately $40 an article. (Id.)

  15              Rouz chose the topics and viewpoints of the articles he wrote for Sputnik
  16 News. (Id. ¶ 24.) Those articles provided updates about various topics in global

  17 economics—e.g., “Japan Q1 GDP Beats Expectations Despite Weak Consumer

  18 Spending.” (Id. ¶¶ 24 -25.) Plaintiff did not know that Rouz wrote articles for
  19 Sputnik News. (Declaration of Charles Herring (“C. Herring Decl.”) ¶ 3.)

  20              On July 22, 2019, The Daily Beast—an online publication—published an
  21 article entitled, “Trump’s New Favorite Channel Employs Kremlin-Paid Journalist.”

  22 (Compl. ¶ 27.) The article identified Rouz as “on the payroll” of Sputnik News.

  23 (Id. ¶ 29.) But the article did not identify any facts tying Rouz’s work for OAN to

  24 Sputnik News or the Russian government. (Id.) This is because there are no such

  25 facts. (Id.)

  26              B.    Maddow Falsely States That OAN “Really Literally Is Paid
  27
                        Russian Propaganda”

  28              Maddow is the host of her own show on MSNBC, The Rachel Maddow

       441437.6                                    4                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.112 Page 10 of 26



   1 Show. (Compl. ¶ 30.)

   2              On July 22, 2019, Maddow’s show opened with a segment about OAN. (Id.
   3 ¶ 35, Ex. A.) This was the show’s “A-block,” which is the headlining and typically

   4 longest segment of the show. (Id. ¶ 34.) Maddow began by discussing the article

   5 from The Daily Beast. (Id. ¶ 37.) But Maddow also made a new unsupported

   6 statement not found anywhere in the article: “In this case, the most obsequiously

   7 pro-Trump right wing news outlet in America really literally is paid Russian

   8 propaganda.” (Id. ¶ 38 (emphasis added).)

   9              This statement was entirely false. OAN has taken no money outside the
  10 Herring family whatsoever, and none of OAN’s content is paid for or influenced by

  11 the Russian government. (Id. ¶ 39.)

  12              On July 25, 2019, OAN wrote to Comcast and Maddow pursuant to
  13 California Code of Civil Procedure § 48, demanding a retraction. (Id. ¶ 40, Exs. A,

  14 B.) Defendants refused. (Id. ¶ 41.) On August 6, 2019, counsel for NBC

  15 Universal claimed in a letter that when Maddow—a graduate of Stanford and

  16 Oxford Universities and a Rhodes Scholar—said, “literally,” she actually meant,

  17 “‘not being literally true.’” (Id. ¶¶ 41-42, Ex. D.)

  18              Plaintiff’s Complaint, filed on September 9, 2019, asserts a single claim for
  19 defamation.

  20 III.         LEGAL STANDARD
  21              In deciding anti-SLAPP motions, courts consider the pleadings as well as
  22 affidavits. Cal. Civ. Proc. Code § 425.16(b)(2). Courts must “accept as true the

  23 evidence favorable to the plaintiff and evaluate the defendant’s evidence only to

  24 determine if it has defeated that submitted by the plaintiff as a matter of law.” HMS

  25 Capital, Inc. v. Lawyers Title Co., 118 Cal. App. 4th 204, 212 (2004) (citation

  26 omitted). 1

  27

  28
       1
           Plaintiff does not dispute that the first prong of the anti-SLAPP statute is

       441437.6                                    5                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.113 Page 11 of 26



   1              “If the plaintiff ‘can show a probability of prevailing on any part of its claim,
   2 the cause of action is not meritless’ and will not be stricken . . . .” Oasis W. Realty,

   3 LLC v. Goldman, 51 Cal. 4th 811, 820 (2011) (citation omitted). Plaintiff’s burden

   4 is low: a plaintiff need only show “that the challenged claims have minimal merit.”

   5 Dickinson v. Cosby, 37 Cal. App. 5th 1138, 1155 (2019) (emphasis added); Briganti

   6 v. Chow, No. B289046, 2019 WL 6242111, at *3 (Cal. Ct. App. Nov. 22, 2019)

   7 (certified for publication) (same).

   8              Where the motion turns on the facts, “discovery must be allowed . . . before
   9 any decision is made.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med.

  10 Progress, 890 F.3d 828, 834 (9th Cir. 2018).

  11 IV.          ARGUMENT
  12              A.    Maddow’s False Statement Is Not Protected Opinion
  13              To defeat this motion, Plaintiff need only show the minimal merit of its claim.
  14 See Cheveldave v. Tri Palms Unified Owners Ass’n, 27 Cal. App. 5th 1202, 1214

  15 (2018).

  16              Defendants’ primary argument is that, as a matter of law, Maddow’s
  17 statement constitutes protected opinion that cannot form the basis of a defamation

  18 claim. (Dkt. No. 18-1 (“Mem.”) at 8:4-6.) 2 As set forth below, Defendants are
  19 wrong for multiple reasons.

  20

  21 satisfied— i.e., that Maddow’s statements arise from free speech in connection with
       a public issue.
  22   2
           “Defamation is the intentional publication of a statement of fact that is false,
  23 unprivileged, and has a natural tendency to injure or that causes special damage.”

  24 Dickinson, 37 Cal. App. 5th at 1155 (citation omitted). If the person defamed is a
       public figure, the plaintiff must also prove actual malice (knowledge of falsity or
  25 reckless disregard of the truth). Id. Defendants’ motion challenges only two

  26 elements of Plaintiff’s claim. Specifically, Defendants argue Maddow’s statement:
       (1) was a statement of opinion, not fact; and (2) was substantially true. Defendants
  27 do not contest (and thus concede for purposes of their motion) the remaining

  28 elements.

       441437.6                                    6                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.114 Page 12 of 26



   1                    1.     Maddow’s Statement Is Provably False
   2              Maddow’s statement—that OAN “really literally is paid Russian
   3 propaganda”—was not a statement of opinion. It was a factual assertion that OAN

   4 is paid by Russia to disseminate news favorable to Russia. This statement is

   5 provably false and thus actionable as defamation.

   6              A court may find a statement to be protected opinion only if it can “declare as
   7 a matter of law that no reasonable person could construe [the statement] as provably

   8 false.” Manufactured Home Cmtys., Inc. v. County of San Diego, 544 F.3d 959, 964

   9 (9th Cir. 2008). Where a statement is “neither ‘clearly fact’ nor ‘clearly opinion’”

  10 the determination as to whether the statement is defamatory “must be left to the trier

  11 of fact.” O’Connor v. McGraw-Hill, Inc., 159 Cal. App. 3d 478, 485 (1984);

  12 Campanelli v. Regents of Univ. of Cal., 44 Cal. App. 4th 572, 578 (1996) (“If the

  13 court concludes the statement could reasonably be construed as either fact or

  14 opinion, the issue should be resolved by a jury.”). That is the case here.

  15              A statement is defamatory if it “declares or implies a provably false assertion
  16 of fact.” Dickinson, 37 Cal. App. 5th at 1163 (citation omitted). To make this

  17 determination, courts apply a “totality of the circumstances test”:

  18              First, we examine the language of the statement itself, to determine
  19
                  whether the words could be understood in a defamatory sense. Second,
                  we examine the context in which the statement was made.
  20

  21 Id. (emphasis added). 3

  22              Defendants cannot show, as a matter of law, that their characterization of
  23 Maddow’s statement as hyperbolic opinion is the only reasonable one. Thus, their

  24 motion fails.

  25
       3
  26   Other courts apply a similar standard, with the addition of a third prong: whether
     the assertion “is susceptible of being proved true or false.” Unelko Corp. v. Rooney,
  27 912 F.2d 1049, 1053 (9th Cir. 1990). Because this inquiry depends on the language

  28 of the statement, it is addressed as part of the first prong in Section A.1.(a).

       441437.6                                    7                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.115 Page 13 of 26



   1                          (a)    The Language of the Statement Shows It Was Not
   2
                                     Opinion

   3              The statement that OAN “is paid Russian propaganda” is easily susceptible to
   4 an interpretation that makes it provably false. See Kahn v. Bower, 232 Cal. App. 3d

   5 1599, 1609 (1991) (holding that allegation of “incompetence” was reasonably

   6 susceptible of a provably false meaning). Namely, either OAN is paid by Russia for

   7 favorable coverage, or it isn’t. As a matter of provable fact, OAN is not paid by

   8 Russia for coverage. OAN has never received money from Russia, and none of

   9 OAN’s content is influenced by Russians or the Russian government. (Compl. ¶ 39;

  10 C. Herring Decl. ¶ 5.)

  11              The recent decision in Unsworth v. Musk demonstrates that Maddow’s
  12 statement could reasonably be construed as a factual assertion. In Unsworth, Elon

  13 Musk tweeted that a cave diver in a rescue mission in Thailand was a “pedo guy.”

  14 See Case No. 2:18-cv-08048-SVW-JC, 2019 WL 4543110, at *2 (C.D. Cal. May 10,

  15 2019). Musk moved to dismiss the diver’s defamation claim, arguing that his tweet

  16 was a nonactionable opinion because it was an “over-the-top,” “non-literal insult[].”

  17 Id. at *6. The court disagreed, holding that “Defendant’s tweets were susceptible of

  18 being proved true or false because Plaintiff either is a pedophile or he is not and, if
  19 he were, evidence could prove it.” Id. at *8. Maddow’s statement that OAN is

  20 “paid Russian propaganda” is similarly susceptible to being proved true or false.

  21              Further, courts “consider whether the statement was cautiously phrased in
  22 terms of the author’s impression.” Dickinson, 37 Cal. App. 5th at 1164. Maddow

  23 did not cautiously phrase her statement. She did not say “in my opinion” or “in my

  24 view.” See Competitive Enter. Inst. v. Mann, 150 A.3d 1213, 1245 (D.C. Ct. App.

  25 2016) (noting, in rejecting argument that statements in article were opinion, that the

  26 author “does not employ language normally used to convey an opinion, such as ‘in

  27 my view,’ or ‘in my opinion,’ or ‘I think’”).

  28              Instead, Maddow emphasized that OAN “really literally is paid Russian

       441437.6                                    8                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.116 Page 14 of 26



   1 propaganda.” The definition of “literally” is, “used to emphasize the truth and

   2 accuracy of a statement or description.” Merriam-Webster Online Dictionary,

   3 https://www.merriam-webster.com/dictionary/literally (last visited Nov. 7, 2017)

   4 (emphasis added). And “really” is defined to mean, “in reality,” “truly,” and

   5 “unquestionably.” Merriam-Webster Online Dictionary, https://www.merriam-

   6 webster.com/dictionary/really (last visited Nov. 7, 2017).

   7              Defendants argue that the recently added secondary definition of “literally,”
   8 which has a figurative meaning, should apply here. (Mem. at 16:6-12 (citing

   9 Merriam-Webster Online Dictionary).) The Ninth Circuit, however, rejected the use

  10 of disputed dictionary definitions to escape a defamation suit. Flowers v. Carville,

  11 310 F.3d 1118 (9th Cir. 2002).

  12              In Flowers, the plaintiff sued over the claim he had “doctored” tapes. 310
  13 F.3d at 1127. The defendants cited the dictionary, arguing that “doctor” can be used

  14 in a “neutral sense,” meaning “to adapt or modify for a desired end by alteration or

  15 special treatment,” while the plaintiff pointed to the other definition of “doctor” as

  16 to “conceal the real state or actual quality of by deceptive alteration.” Id. at 1127-28

  17 (citation omitted). The Ninth Circuit held that because the statement was

  18 “susceptible of different constructions, one of which is defamatory, resolution of the
  19 ambiguity is a question of fact for the jury.” Id. at 1128 (emphasis added) (citation

  20 omitted). The same is true here.

  21                           (b)   The Context of the Statement Shows It Was Not
  22
                                     Opinion

  23              Courts also consider the context of a statement—“the audience to whom the
  24 statement was directed, the forum in which the statement was made and the author

  25 of the statement,” Dickinson, 37 Cal. App. 5th at 1164 (citations omitted)—in

  26 deciding whether the statement could reasonably be construed as fact.

  27              Here, context proves that when Maddow said that OAN “really literally is
  28 paid Russian propaganda,” she meant it. Maddow is not the sort of person an

       441437.6                                    9                Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.117 Page 15 of 26



   1 audience would expect to misuse “literally.” She is a graduate of Stanford and

   2 Oxford Universities and a Rhodes Scholar. (Compl. ¶ 41.) In fact, on the show,

   3 Maddow regularly uses “literally” in its primary meaning, as she did here:

   4              • “Meanwhile, today the Trump administration tried to push through one of
   5                the most controversial judicial nominees of Trump’s time in office. They
                    literally nominated him to the job two days ago . . . .” (Siegel Decl. Ex. A
   6                at 6-7 (emphasis added).)
   7
                  • “It’s literally an emergency, a formally declared emergency . . . .” (Siegel
   8                Decl. Ex. B at 10 (emphasis added).)
   9
                  • “[T]he U.S. military [is] apparently diverting C17 cargo flights to stop at
  10                President Trump’s golf course in Scotland, literally to have U.S. airmen
  11                stay at his golf resort . . . .” (Siegel Decl. Ex. C at 14 (emphasis added).)
  12
                  • “They are literally de-funding the day care center at Andrews Air Force
  13                Base.” (Siegel Decl. Ex. D at 17 (emphasis added).)
  14 Maddow’s use of the word “literally” is consistent. Therefore, her audience would

  15 not have understood her assertion that OAN “really literally is paid Russian

  16 propaganda” as metaphorical hyperbole. See Dickinson, 37 Cal. App. 5th at 1157

  17 (considering evidence that defendant “acted in conformance with his general

  18 practices” when issuing press release).
  19              Defendants argue that Maddow’s show was “replete with other colorful
  20 rhetorical hyperbole” and that statements made in the context of commentary-

  21 focused media “are presumed to be non-actionable.” (Mem. at 12:15-20,16:14.)

  22 This, too, goes nowhere.

  23              In Unelko Corp. v. Rooney, Unelko sued over a statement on “60 Minutes”
  24 that its product Rain-X “didn’t work.” 912 F.2d at 1050. The Ninth Circuit

  25 observed that the overall tenor of the show was “humorous and satirical” and

  26 “characterized by hyperbole.” Id. at 1054. The Ninth Circuit nevertheless reversed

  27 an order dismissing Unelko’s defamation claim because the “humorous and satirical

  28 nature of [the segment] does not negate the impression that [the speaker] was

       441437.6                                    10               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.118 Page 16 of 26



   1 making a factual assertion about Rain-X’s performance.” Id.

   2              The case against Defendants is even stronger. Unlike Unelko, the general
   3 tenor of Maddow’s show was (and is) not satirical and hyperbolic; it is a cable news

   4 show with a wide viewership for people seeking out the news. And even if the

   5 segment or the show was characterized by hyperbole (it is not), that does not

   6 absolve Maddow’s liability for her demonstrably false statement.

   7              Defendants also contend that “[s]tatements uttered in political discussions are
   8 . . . presumptively protected opinion,” for which they cite Koch v. Goldway, 817

   9 F.2d 507 (9th Cir. 1987). (Mem. at 12.) Koch, however, concerned an entirely

  10 different context—a “heated political debate and dispute” between bitter political

  11 rivals. 817 F.2d at 509.

  12              In Koch, the defendant was a city council member and then mayor. 817 F.2d
  13 at 508. The plaintiff was a property owner opposed to rent control, who had

  14 appeared before the city council and then campaigned against the mayor on rent

  15 control issues. Id. The mayor referred to the property owner as a Nazi war

  16 criminal. Id. The Ninth Circuit found that the statement was an opinion, a slur

  17 between political rivals, and it was obvious “the mayor had not suddenly lost

  18 interest in rent control and politics in order to focus on war criminals.” Id. 509.
  19              This case, by contrast, does not arise from a heated political campaign.
  20 Instead, it arises from Maddow’s false, unprovoked statement on the popular news

  21 channel, MSNBC, that OAN is paid Russian propaganda.4 Further, statements “do

  22 not find shelter under the First Amendment simply because they are embedded in a

  23 larger policy debate.” Mann, 150 A.3d at 1242-43 (denying anti-SLAPP motion

  24 regarding statements made about a climate scientist’s work on global warming).

  25              Defendants’ conclusory claim that Maddow’s audience understands her show
  26 as only political opinion is also contradicted by Maddow’s own statements. In a

  27

  28
       4
           Maddow did not even contact Herring before the segment. (C. Herring Decl. ¶ 4.)

       441437.6                                    11               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.119 Page 17 of 26



   1 recent interview with The New York Times Magazine, Maddow said that her show’s

   2 mantra “is increasing the amount of useful information in the world” (Siegel Decl.

   3 Ex. E at 20 (emphasis added)); and that she hopes her viewers acquire “good, true

   4 stories about what’s going on and why it matters” (id. at 25 (emphasis added)). She

   5 contends that her show is factual and unbiased:

   6              I’m not trying to get anybody elected. I’m not trying to get any policy
   7
                  passed. I’m not trying to get people to call their member of Congress
                  . . . . I’m trying to explain what’s going on in the world.
   8

   9 (Id. at 24 (emphasis added).)

  10              Thus, when Maddow tells her viewers that OAN “really literally is paid
  11 Russian propaganda,” she intends her audience to believe that the statement is true,

  12 and they do. This disputed factual issue precludes granting Defendants’ motion.

  13 See O’Connor, 159 Cal. App. 3d at 485 (where a statement could be understood as

  14 either fact or opinion, the determination “must be left to the trier of fact”).

  15              Plaintiff already has evidence (without the benefit of discovery) that viewers
  16 interpreted Maddow’s statement as a factual assertion that OAN is Russian

  17 propaganda. For example, on the same day that Maddow’s segment aired, OAN

  18 received a message through its website expressing shock that OAN is “a propaganda
  19 tool for Russian oligarchs” (C. Herring Decl. ¶ 6 & Ex. A), showing that the viewer

  20 took Maddow’s assertion as true.

  21                           (c)   Linguistic Analysis Confirms Maddow’s Statement
  22                                 Was Not Opinion

  23              Professor Gries’ expert analysis further demonstrates that Maddow’s
  24 statement would likely not have been understood by an average viewer as a

  25 statement of opinion. (See Declaration of Stefan Th. Gries, Ph.D. (“Gries Decl.”)

  26 Ex. A (“Gries Report”).) Professor Gries, a professor of linguistics at the University

  27 of California, Santa Barbara, has published extensively in the fields of corpus

  28 linguistics (the study of language in samples of real-world text) and statistical

       441437.6                                    12               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.120 Page 18 of 26



   1 methods in linguistics. (Gries Decl. ¶¶ 2-3.) He is the second most cited cognitive

   2 linguist 5 and sixth most widely-cited living corpus linguist. (Id. ¶ 4.)

   3              In his report, Professor Gries explains that listeners rely on a number of
   4 criteria to evaluate whether a statement is fact or opinion—e.g., modal verbs or

   5 adverbs, grammatical construction and intonation. (Gries Report § 1.1.) Using

   6 these and other criteria, Professor Gries conducted a thorough linguistic analysis of

   7 Maddow’s statement that OAN is “paid Russian propaganda.” (See id. § 1.3.) He

   8 determined that “there are virtually no lexical, grammatical, or intonational

   9 characteristics” that would lead a viewer to conclude that Maddow’s statement was

  10 a statement of opinion, rather than fact. (Id.)

  11              Professor Gries further found that Maddow consistently used markers (such
  12 as “I mean” or “I guess”) and intonation in her segment to distinguish her opinions

  13 from factual information. (Id. § 1.3.3.) Maddow, however, did not use any of these

  14 opinion-markers when she claimed that OAN is “paid Russian propaganda.” (Id.)

  15 As Professor Gries puts it: “[i]n a highly-structured and transparent way, Maddow

  16 separates informational/factual reporting and opinion in a way that marks [the

  17 sentence at issue] as factual.” (Id. (emphasis added).)

  18              Professor Gries also evaluated Defendants’ reliance on dictionary definitions
  19 to argue that “literally” connotes opinion. (Id. § 2.) Among other things, Professor

  20 Gries explains that, instead of dictionaries (which can be inferior tools for

  21 determining ordinary meaning), linguists today rely instead on “large databases of

  22 texts produced in authentic/natural speech situations” (called “corpora”). (Id. § 2.1.)

  23 Professor Gries points out that “the sentence in question does not just use literally,

  24 but really literally.” (Id. § 2.2) Professor Gries conducted a search for “really

  25 literally” in the Corpus of Contemporary American English and found that “when

  26

  27   5
      Cognitive linguistics, which draws from both linguistics and psychology, studies
  28 how language interacts with cognition.

       441437.6                                    13               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.121 Page 19 of 26



   1 ordinary speakers in TV talk shows” use the term “really literally,” the expression

   2 “typically modifies propositions that are supposed to be interpreted literally.” (Id.

   3 (emphasis added).)

   4              Ultimately, Professor Gries concludes “it is very unlikely that an average or
   5 reasonable/ordinary viewer would consider the sentence in question to be a

   6 statement of opinion.” (Id. § 3.) This type of expert opinion in linguistics is

   7 admissible in defamation cases. See Weller v. Am. Broad. Cos., Inc., 232 Cal. App.

   8 3d 991, 1007 (1991) (affirming admission of testimony of professor of linguistics in

   9 defamation action “concerning how the average viewer was likely to understand the

  10 broadcasts”). And in the context of an anti-SLAPP motion, the Court must accept

  11 evidence favorable to the plaintiff, such as Professor Gries’ declaration, as true.

  12 HMS Capital, 118 Cal. App. 4th at 212.

  13                    2.     Maddow’s Statement Also Implied Additional Undisclosed,
  14
                               False Assertions of Fact

  15              Even assuming arguendo that Maddow’s statement was an opinion (it
  16 wasn’t), it was still defamatory. “Statements of opinion . . . do not enjoy blanket

  17 protection.” Dickinson, 37 Cal. App. 5th at 1163-64 (denying anti-SLAPP motion

  18 where statements “impl[ied] provably false assertions of fact”). “Rather, ‘a
  19 statement that implies a false assertion of fact, even if couched as an opinion, can be

  20 actionable.’” Id. at 1163 (citation omitted). “Even if the speaker states the facts

  21 upon which he bases his opinion, if those facts are either incorrect or incomplete, or

  22 if his assessment of them is erroneous, the statement may still imply a false assertion

  23 of fact.” Milkovich v. Lorain Journal Co., 497 U.S. 1, 18-19 (1990) (holding that a

  24 reasonable factfinder could conclude that defendant’s statements falsely implied the

  25 fact that plaintiff perjured himself, and thus they were not protected opinion).

  26              Defendants contend that Maddow’s statement is not actionable because she
  27 “expressly disclosed the underlying facts on which she based her ‘paid Russian

  28 propaganda’ comment—those reported in The Daily Beast articles.” (Mem. at 8:18-

       441437.6                                    14               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.122 Page 20 of 26



   1 19.) This argument is dependent on Defendants’ characterization of Maddow’s

   2 statement as an opinion, which, as discussed above, it is not. Because Defendants’

   3 opinion argument fails, so does their argument that Maddow’s statement was

   4 protected opinion based on disclosed facts. See Mann, 150 A.3d at 1245 (rejecting

   5 argument that statements in article were protected opinions based on disclosed facts

   6 because “a jury could reasonably interpret” the author’s statements as asserting

   7 facts, not opinions). 6

   8              Even assuming Maddow’s statement that OAN “really literally is paid
   9 Russian propaganda” was an opinion, as Defendants contend, it implies facts

  10 beyond anything reported in The Daily Beast article. See Milkovich, 497 U.S. at 18-

  11 19. Specifically, Maddow implied the following false assertions of fact:

  12              • OAN is paid by Russia for running content prepared for or at the direction
  13                 of the Russian government;
  14              • OAN is paid by Russia to disseminate news that is biased or misleading in
  15                 favor of Russia and/or the Russian government; and
  16              • OAN airs content prepared by Rouz at Russia’s behest.
  17 These factual implications are disastrous for a news agency.

  18              The Complaint specifically alleges that Maddow falsely implied a connection
  19 between OAN’s content and Russia. (Compl. ¶ 49.) As Defendants concede, “[i]n

  20 construing an anti-SLAPP motion under Rule 12(b)(6), courts accept as true the

  21 allegations in the complaint . . . .” (Mem. at 5:27-28.)

  22              Plaintiff’s allegations are more than plausible. The Daily Beast article did not
  23 identify any facts tying OAN’s news reporting to Sputnik News or the Russian

  24
       6
           Defendants are not shielded from liability because Maddow discussed some facts
  25 reported by The Daily Beast before making the false statement of fact that OAN is

  26 “paid Russian propaganda.” See Agard v. Hill, No. CIV 2-10-cv-0323-GEM-JFM
       (PS), 2010 WL 1444580, at *6 (E.D. Cal. Apr. 9, 2010) (finding negative review
  27 constituted actionable defamation, even though it contained “multiple uncontested

  28 facts,” because it went beyond any disclosed facts).

       441437.6                                    15               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.123 Page 21 of 26



   1 government (because there are no such facts). The article identified only a single

   2 OAN employee, Rouz, who also wrote freelance articles for Sputnik News. (Compl.

   3 ¶ 29.) Rouz’s work for Sputnik News had demonstrably no relation to his work for

   4 OAN. (Id. ¶ 26.) Maddow’s claim that it did was false.

   5              Maddow devoted the most important segment of her show (the headliner “A-
   6 block”) to OAN and went beyond The Daily Beast article to state that OAN “really

   7 literally is paid Russian propaganda.” Maddow intended to—and did—imply there

   8 was more to the story than reported by The Daily Beast. Specifically, Maddow

   9 implied that there was an actual connection between OAN’s news content and

  10 Russia, which is absolutely false. (Id. ¶ 44.)

  11              Further, Maddow’s statement is “not protected as opinion based on accurate,
  12 complete facts, because [she] gave a skewed and incomplete picture of the facts.”

  13 Mann, 150 A.3d at 1247. For example, Maddow did not tell her audience that Rouz

  14 was merely a freelancer for Sputnik News who wrote articles on international

  15 finance (with topics and viewpoints of his own choosing) for about $40 an article.

  16 (Compl. ¶¶ 24-25.) Nor did she tell her audience that Rouz has no decision-making

  17 authority with respect to the content that is aired on OAN. (Id.) Maddow, instead,

  18 gave an incomplete, skewed picture so that she could falsely portray Rouz as some
  19 kind of Russian agent disseminating pro-Russia “propaganda” on OAN. Thus,

  20 Maddow’s statement is not protected. See Mann, 150 A.3d at 1247 (article that left

  21 out facts in charging scientist with misconduct was not protected opinion);

  22 Milkovich, 497 U.S. at 18-19 (opinion not protected if “facts are either incorrect or

  23 incomplete” or the “assessment of them is erroneous”).

  24              The authorities relied upon by Defendants do not support their position. In
  25 Gardner v. Martino, a radio talk show host listened to an extended story from a

  26 caller about her problems with a jet ski dealer. 563 F.3d 981, 984-85 (9th Cir.

  27 2009). At one point, the host responded, “Yeah, they’re just, yeah, they’re just lying

  28 to you.” Id. at 984. The Ninth Circuit concluded the host’s statement was an

       441437.6                                    16               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.124 Page 22 of 26



   1 opinion because the audience understood that the host had “no independent

   2 knowledge of the [caller’s] complaint.” Id. at 988.

   3              Maddow’s show is entirely different than the format of the call-in show in
   4 Gardner. Maddow was not commenting on what one of her listeners told her (nor

   5 does Maddow even take calls from viewers). Maddow was purporting to deliver

   6 factual news about OAN directly to her millions of viewers. As set forth above,

   7 Maddow views her show as providing “useful information” and “good, true stories”

   8 to her audience. (Siegel Decl. Ex. E at 20, 25.) Unlike in Gardner, a reasonable

   9 viewer would not assume that Maddow had no knowledge regarding what she was

  10 reporting.

  11              Defendants’ reliance on Cochran v. NYP Holdings, Inc., 58 F. Supp. 2d 1113
  12 (C.D. Cal. 1998), is also misplaced. In Cochran, an opinion columnist stated:

  13 “history reveals that [Johnnie Cochran] will say or do just about anything to win,

  14 typically at the expense of the truth.” Id. at 1116. All parties conceded that

  15 “history,” as used in the column, referred only to Cochran’s defense in the O.J.

  16 Simpson trial. Id. at 1116-17; see also id. at 1122. The court concluded that the

  17 statement was opinion because the O.J. Simpson trial “was televised live to the

  18 public, widely viewed, and has been thoroughly critiqued and debated in the public
  19 arena” and that, “[a]s a result, there exists a shared public knowledge of the

  20 trial . . . .” Id. at 1122-23. In that context, readers would understand that the

  21 statement in the recognizable opinion column was not reporting any new,

  22 independent facts about the trial, but only providing the opinion columnist’s opinion

  23 based on the highly-publicized O.J. Simpson trial. Id.

  24              This case is very different. Maddow was not commenting on some shared
  25 public experience in an opinion column. Maddow was purporting to tell her viewers

  26 something they did not already know about OAN—i.e., “paid Russian

  27 propaganda”—that was false and defamatory. Worse, she used true facts from The

  28 Daily Beast to make her false statement look like the truth and to imply other

       441437.6                                    17               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.125 Page 23 of 26



   1 nefarious facts against OAN.

   2              B.    Maddow’s Comment Is Not Only Capable Of A Defamatory
   3
                        Meaning, It Is Affirmatively Defamatory

   4              Defendants argue that Maddow’s statement “is not susceptible to ‘the
   5 defamatory meaning [plaintiff] ascribes to it.’” (Mem. at 18:22-23.) This argument,

   6 however, is merely a recasting of Defendants’ assertion that Maddow’s statement

   7 could only have been understood as hyperbole. The argument fails for the same

   8 reasons as set forth above.

   9              “The existence of a defamatory meaning is generally a question of fact for the
  10 jury.” Church of Scientology of Cal. v. Flynn, 744 F.2d 694, 696 (9th Cir. 1984)

  11 (reversing district court’s order granting a motion to dismiss). Dismissal is thus

  12 improper if “by reasonable implication a defamatory meaning may be found in the

  13 communication.” Id. (citation omitted). Courts “must refrain from a ‘hair-splitting

  14 analysis’ of what is said . . . to find an innocent meaning.” Id. (citation omitted).

  15              Defendants argue that the “context” and “rhetorical nature” of Maddow’s
  16 comment preclude any defamatory meaning and that “‘no reasonable reader could

  17 understand the sentence, when read in context,’ to mean Russia owned or funded

  18 OAN.” (Mem. at 19:13-20:26.) Except Maddow said that OAN “really literally is
  19 paid Russian propaganda.” (Compl. ¶ 38.) An average viewer could hardly be

  20 faulted for taking Maddow at her word—that OAN is “paid” by Russia for favorable

  21 content.

  22              Defendants’ reliance on Troy Group, Inc. v. Tilson, 364 F. Supp. 2d 1149
  23 (C.D. Cal. 2005), actually undercuts their position. There, the court emphasized that

  24 the defendant’s use of the word “crooks” was not capable of a defamatory meaning

  25 because the statement was couched in “non-literal” language. Id. at 1156. The

  26 court distinguished two prior California opinions that held that calling someone a

  27 “crook” was defamatory because, in those cases, “the defaming parties affirmatively

  28 asserted that the plaintiffs were, in literal terms, crooks, whereas here, [the

       441437.6                                    18               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.126 Page 24 of 26



   1 defendant] used the word ‘crooks’ in a clearly exaggerated rhetorical question that

   2 does not lend itself to a literal interpretation by the average reader.” Id. (emphasis

   3 added).

   4              Defendants’ citation to Knievel v. ESPN, 393 F.3d 1068 (9th Cir. 2005), is
   5 equally unavailing because there, too, the court was guided by “the overwhelming

   6 presence of . . . non-literal language.” Id. at 1077. Similarly, in Wynn v. Chanos, 75

   7 F. Supp. 3d 1228 (N.D. Cal. 2014), the speaker couched his comments about a

   8 company in “vague” language, saying he was “nervous,” “concerned” and not

   9 “comfortable” with the company’s actions. Id. at 1237.

  10              Here, Maddow used the most “literal terms” imaginable—the words “really”
  11 and “literally.” A reasonable factfinder could certainly find that her comments were

  12 defamatory or, at the very least, reasonably susceptible of a defamatory meaning.

  13 Defendants’ motion should therefore be denied.

  14              C.    Defendants’ “Substantial Truth” Argument Lacks Merit
  15              Defendants’ “substantial truth” defense lacks merit. Whether a statement is
  16 substantially true is a factual determination for the jury. Bently Reserve LP v.

  17 Papaliolios, 218 Cal. App. 4th 418, 435 (2013) (“[W]hether a statement is true or

  18 substantially true is normally considered to be a factual one.” (citation omitted)).
  19 The defense applies only where “the substance of the charge be proved true,

  20 irrespective of slight inaccuracy in the details.” Masson v. New Yorker Magazine,

  21 Inc., 501 U.S. 496, 516-17 (1991) (emphasis added) (citation omitted); see also

  22 Hughes v. Hughes, 122 Cal. App. 4th 931, 936 (2004) (statement “Our dad’s a

  23 pimp” was susceptible to the defense of substantial truth because the dad was,

  24 previously, a pimp).

  25              Maddow’s assertion that OAN “really literally is paid Russian propaganda” is
  26 not a slight inaccuracy nor is it partially true. It is wholly false. OAN has never

  27 received money from Russia or the Russian government, and none of OAN’s

  28 content is influenced by Russians or the Russian government. (Compl. ¶ 39; C.

       441437.6                                    19               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.127 Page 25 of 26



   1 Herring Decl. ¶ 5.)

   2              Defendants note that Rouz is employed by OAN and also wrote articles for
   3 Sputnik News. (Mem. at 21:27-22:3.) But this fact does not make it substantially

   4 true that OAN, the network, “really literally is paid Russian propaganda.” Nor is

   5 Maddow immune to liability because some of her segment contained facts. It “is no

   6 defense that merely a part of a publication is true.” Shumate v. Johnson Publ’g Co.,

   7 139 Cal. App. 2d 121, 132 (1956); see Masson, 501 U.S. at 510 (“[T]he test of libel

   8 is not quantitative; a single sentence may be the basis for an action in libel . . . .”

   9 (alteration in original) (citation omitted)).

  10              Defendants argue this case is similar to Campanelli v. Regents of University
  11 of California, 44 Cal. App. 4th 572 (1996), but the facts there were very different.

  12 In Campanelli, Berkeley’s athletic director explained his firing of the basketball

  13 coach by saying, “the players were beaten down and in trouble psychologically.” Id.

  14 at 576. However, because the coach admitted he “engaged in temper tantrums

  15 directed at his players which included verbally abusive and profane remarks of a

  16 personal nature, to the extent that seven members of the team wanted to transfer

  17 unless he was fired,” the court concluded that the coach had “admitted the essential

  18 accuracy of” the statement. Id. at 582.
  19              Here, Plaintiff has not admitted the essential accuracy of Maddow’s statement
  20 that OAN is “paid Russian propaganda.” Plaintiff only admitted that, unbeknownst

  21 to it, Rouz wrote articles for Sputnik News. Plaintiff has not been paid by the

  22 Russian government; and its content is not, in any way, influenced by Russians or

  23 the Russian government. (Compl. ¶ 39; C. Herring Decl. ¶ 5.)

  24              A trier of fact could easily conclude that Maddow’s statement was not
  25 substantially true. Therefore, Defendants cannot win on their substantial truth

  26 defense as a matter of law, and Plaintiff’s claim for defamation should not be

  27 stricken. See Bently Reserve, 218 Cal. App. 4th at 435 (denying anti-SLAPP motion

  28 because “trier of fact might conclude [defamatory statement] was not substantially

       441437.6                                    20               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19 Filed 12/02/19 PageID.128 Page 26 of 26



   1 true and was defamatory”).

   2              D.    At A Minimum, Discovery Should Be Permitted
   3              As set forth above, Herring has made a prima facie showing for its
   4 defamation claim, and Defendants’ opinion argument does not succeed as a matter

   5 of law. To the extent the Court disagrees, it should permit discovery. This lawsuit

   6 should not be terminated before Plaintiff has had adequate discovery into the context

   7 of Maddow’s statement, including the journalistic practices of The Rachel Maddow

   8 Show and how Maddow’s viewers reasonably understood her statement.

   9              Another district court allowed discovery on this very issue. See Woodbridge
  10 Structured Funding, LLC v. Sovereign Funding, No. MJG-11-3421, 2012 WL

  11 13006189, at *4 (D. Md. June 21, 2012) (deferring summary judgment motion to

  12 allow discovery on issue of whether statement was one of fact or opinion). The

  13 Siegel Declaration sets forth the discovery Herring would seek if afforded the

  14 opportunity. (See Siegel Decl. ¶¶ 6-7.)

  15 V.           CONCLUSION
  16              The Court should deny Defendants’ motion.
  17

  18 DATED: December 2, 2019                   MILLER BARONDESS, LLP
  19

  20

  21
                                               By:
                                                     AMNON Z. SIEGEL
  22                                                 Attorneys for Plaintiff Herring Networks,
  23                                                 Inc.
  24

  25

  26

  27

  28

       441437.6                                    21               Case No. 3:19-cv-01713-BAS-BGS
              HERRING NETWORKS, INC.’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-1 Filed 12/02/19 PageID.129 Page 1 of 4



   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 COLIN H. ROLFS (State Bar No. 280654)
       crolfs@millerbarondess.com
   4 JUSTIN P. MCCARTHY (State Bar No. 317169)
       jmccarthy@millerbarondess.com
   5 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   6 Los Angeles, California 90067
       Telephone: (310) 552-4400
   7 Facsimile:   (310) 552-8400
   8 Attorneys for Plaintiff Herring Networks, Inc.

   9

  10

  11                            UNITED STATES DISTRICT COURT
  12                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14 HERRING NETWORKS, INC.,                        CASE NO. 3:19-cv-01713-BAS-BGS
  15                   Plaintiff,                   Assigned for All Purposes to:
                                                    Hon. Cynthia Bashant
  16              v.
                                                    DECLARATION OF CHARLES
  17 RACHEL MADDOW; COMCAST                         HERRING IN SUPPORT OF
       CORPORATION; NBC UNIVERSAL                   PLAINTIFF’S OPPOSITION TO
  18 MEDIA, LLC; AND MSNBC CABLE                    DEFENDANTS’ SPECIAL MOTION
       LLC.                                         TO STRIKE
  19
                       Defendants.                  [Filed Concurrently with Declaration of
  20                                                Charles Herring; Declaration of
                                                    Professor Stefan Th. Gries and
  21                                                Declaration of Amnon Z. Siegel]
  22
                                                    Action Filed: September 9, 2019
  23                                                Hearing Date: December 16, 2019
                                                    Trial Date:   None
  24

  25

  26

  27

  28
       444501.2                                1                  Case No. 3:19-cv-01713-BAS-BGS
        DECLARATION OF CHARLES HERRING IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                   SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-1 Filed 12/02/19 PageID.130 Page 2 of 4



   1                                DECLARATION OF CHARLES HERRING
   2              I, Charles Herring, declare as follows:

   3              1.     I am the President of Herring Networks, Inc. (“Herring Networks”). I have

   4 personal knowledge of the facts set forth herein. If called as a witness, I could and would

   5 competently testify to the matters stated herein. I make this declaration in support of Plaintiff’s

   6 Opposition to Defendants’ Special Motion to Strike.

   7              2.     One America News Network (“OAN”) is an American news network owned and

   8 operated by Herring Networks, a company owned and financed by myself, my brother, Bobby

   9 Herring, and my father, Robert Herring Sr. (the “Herring Family”). Herring Networks, which is

  10 headquartered in San Diego, California, launched OAN on July 4, 2013 to deliver timely national

  11 and international news 24 hours a day. OAN is also headquartered in San Diego and operates a

  12 news bureau in Washington, D.C. and New York City.

  13              3.     One of OAN’s employees is a young man named Kristian Rouz (“Rouz”). Rouz

  14 collects and analyzes articles from other sources and writes articles based on those sources for

  15 OAN. Rouz’s articles go through OAN’s editorial process before they are published. Rouz does

  16 not have decision-making authority with respect to the content that is aired on OAN. Prior to the

  17 article in The Daily Beast, Herring Networks did not know that Rouz also wrote articles for

  18 Sputnik News.
  19              4.     On July 22, 2019, Rachel Maddow (“Maddow”) opened her show, The Rachel

  20 Maddow Show, with a segment about OAN. Neither Maddow nor anyone from Comcast

  21 Corporation, NBCUniversal Media, LLC, or MNSBC Cable LLC contacted OAN or Herring

  22 Networks prior to televising the segment.

  23              5.     Maddow’s claim during her segment that OAN “really literally is paid Russian

  24 propaganda” is false. Neither OAN nor Herring Networks has ever received money from Russia

  25 or the Russian government, and none of OAN’s content is influenced by Russians or the Russian

  26 government. In fact, Herring Networks is exclusively financed by the Herring Family and has

  27 never received outside investment.

  28
       444501.2                                1                  Case No. 3:19-cv-01713-BAS-BGS
        DECLARATION OF CHARLES HERRING IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                   SPECIAL MOTION TO STRIKE
                     Case 3:19-cv-01713-BAS-AHG Document 19-1 Filed 12/02/19 PageID.131 Page 3 of 4



                          1              6.     On the same day that Maddow' s segment aired, OAN received a message through

                          2 its website from an individual expressing shock that OAN is "a propaganda tool for Russian

                          3 oligarchs." A true and correct copy of that message is attached hereto as Exhibit A.

                          4              I declare under penalty of perjury under the laws ofthe State of California and the United

                          5 States of America that the foregoing is true and correct.

                          6              Executed on this 1st day ofDecember, 2019, at San Diego, California.

                          7

                          8

                          9

                         10

                         11

                         12

"'....l
    "'
....l
                         13
v)
Vl
J.U ;::                  14
Q j
Z ~o
o ~g                     15
"' w-o
< 2~~
~ g~;!;
                         16
E& <~~
-l        t; ~
....l      w-
           :t: .:.!!     17
~
          ..... w
          ~      .....
          0
          :>z
                         18
          ~
          "'"'
          ~
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28

                              444501.2                                            2                   Case No. 3:19-cv-01713-BAS-BGS
Case 3:19-cv-01713-BAS-AHG Document 19-1 Filed 12/02/19 PageID.132 Page 4 of 4



   1              INDEX OF EXHIBITS TO THE DECLARATION OF HERRING NETWORK
   2      Exhibit                              Description                             Pg. No.
           No.
   3
             A.       July 22, 2019 Email from Word Press email to One America News   4-5
   4                  Network
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       444501.2                                3                  Case No. 3:19-cv-01713-BAS-BGS
        DECLARATION OF CHARLES HERRING IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                   SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-2 Filed 12/02/19 PageID.133 Page 1 of 2




          EXHIBIT A
        (Personal Information
              Redacted)




                                                                            Page 4
   Case 3:19-cv-01713-BAS-AHG Document 19-2 Filed 12/02/19 PageID.134 Page 2 of 2

                                                            $!#!"' '#&$%    

   ('+#3,-3)+%)(--)+'
       )(58 1&5FF8FDEM-K:II:EM # 5&#!"-#'
 )++,,
       )(--

):
('+#3,-3)+%

':


'#&:


#-5:
 0+#(!

--<+)2#(<!#)(:
"#)

#*<),-&):


!:
GI=HM

4:
  &

+2#+)2#+:
 

()':
++()--)#,&),;

  ,,!:
)1+*+)*!(-))&)+1,,#()&#!+",;+1$1,.3)1&
)+2+5)(--),(--)-"1,,#(!1&!)+FD5+,;

%#,'-*'"%:*,,
(-+)'?#*+,,@:

-<#': 1&5FF8FDEMK:II*'
)'#(!+)'?+++@:"0*,:<<333;)((;)'<)(--<
,#(!?1,+!(-@: )6#&&<I;D? #(-),"9 (-& ED>EF>J@
**& #-<JDG;G;L?  8&#%%)@+,#)(<ED;E;F+#<JDG;G;L




                                                                                                            ""
                                                                                                                Page 5
Case 3:19-cv-01713-BAS-AHG Document 19-3 Filed 12/02/19 PageID.135 Page 1 of 3



   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 COLIN H. ROLFS (State Bar No. 280654)
       crolfs@millerbarondess.com
   4 JUSTIN P. MCCARTHY (State Bar No. 317169)
       jmccarthy@millerbarondess.com
   5 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   6 Los Angeles, California 90067
       Telephone: (310) 552-4400
   7 Facsimile:   (310) 552-8400
   8 Attorneys for Plaintiff Herring Networks, Inc.

   9

  10

  11                            UNITED STATES DISTRICT COURT
  12                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14 HERRING NETWORKS, INC.,                          CASE NO. 3:19-cv-01713-BAS-BGS
  15                   Plaintiff,                     Assigned for All Purposes to:
                                                      Hon. Cynthia Bashant
  16              v.
                                                      DECLARATION OF PROFESSOR
  17 RACHEL MADDOW; COMCAST                           STEFAN TH. GRIES IN SUPPORT
       CORPORATION; NBC UNIVERSAL                     OF HERRING NETWORK INC’S
  18 MEDIA, LLC; AND MSNBC CABLE                      OPPOSITION TO DEFENDANTS’
       LLC.                                           MOTION TO STRIKE
  19
                       Defendants.                    [Filed Concurrently with Opposition;
  20                                                  Declaration of Charles Herring;
                                                      and Declaration of Amnon Z.
  21                                                  Siegel]
  22

  23                                                  Action Filed: September 9, 2019
                                                      Hearing Date: December 16, 2019
  24                                                  Trial Date:   None
  25

  26

  27

  28
       444502.1                                  1                  Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF PROFESSOR STEFAN TH. GRIES IN SUPPORT OF HERRING NETWORK INC’S
                             OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-3 Filed 12/02/19 PageID.136 Page 2 of 3



   1                   DECLARATION OF PROFESSOR STEFAN TH. GRIES
   2              I, Professor Stefan Th. Gries, declare as follows:
   3              1.    I have been retained by Plaintiff Herring Networks, Inc. (“Plaintiff”) to
   4 provide an expert opinion. If called as a witness, I could and would competently

   5 testify to the matters stated herein.

   6              2.    I am a tenured Professor of Linguistics at the University of California,
   7 Santa Barbara. I am also Chair of English Linguistics at Justus-Liebig-Universität

   8 Giessen (the University of Giessen), a large public research university in Germany.

   9              3.    I have authored more than 200 publications and other written
  10 contributions in the area of corpus linguistics (which is the study of language

  11 samples of real world text) and statistical methods in linguistics in many of the

  12 leading journals of my field. I am the general editor and co-founder of the journal

  13 Corpus Linguistics and Linguistic Theory. I am also the co-editor of the Journal of

  14 Research Design and Statistics in Linguistics and Communication.

  15              4.    I am the second most widely-cited cognitive linguist and sixth most
  16 widely-cited living corpus linguist. The field of cognitive linguistics draws from

  17 both linguistics and psychology and studies how language interacts with cognition.

  18              5.    A true and correct copy of my Curriculum Vitae is attached hereto as
  19 Exhibit A.

  20              6.    I have reviewed the July 22, 2019 segment of The Rachel Maddow
  21 Show concerning One America News Network, as well as certain other segments of

  22 The Rachel Maddow Show and the Complaint and Motion to Strike filed in this

  23 matter.

  24

  25

  26

  27

  28
       444502.1                                  1                  Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF PROFESSOR STEFAN TH. GRIES IN SUPPORT OF HERRING NETWORK INC’S
                             OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-3 Filed 12/02/19 PageID.137 Page 3 of 3



   1              7.    Based upon my review, I have prepared a report containing my analysis
   2 and conclusions, which is attached hereto as Exhibit B.

   3              I declare under penalty of perjury under the laws of the United States of
   4 America that the foregoing is true and correct.

   5              Executed on this _1_ day of December, 2019, at Los Angeles, California.
   6

   7
                                                      Professor Stefan Th. Gries
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       444502.1                                       2                Case No. 3:19-cv-01713-BAS-BGS
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.138 Page 1 of 11




          EXHIBIT A




                                                                            Page 4
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.139 Page 2 of 11



                                  Curriculum Vitae
                                   Stefan Th. Gries, Ph.D.

 Home:                   973 Miramonte Drive #2
                         Santa Barbara, CA 93109
                         U.S.A.

 University:             Department of Linguistics
                         University of California, Santa Barbara
                         Santa Barbara, CA 93109-3100
                         U.S.A.

 Email / www             stgries@gmail.com           http://www.stgries.info


                         Work history (current: highlighted in bold)

 April 2018 -            25% appointment as a salaried (Full/W3) Chair of English
                         Linguistics (Corpus Linguistics with a focus on quantitative
                         methods)
                         Dept of English, Justus-Liebig-Universität Giessen

 March 2012 -            Affiliated faculty
                         Dept of Spanish and Portuguese, UC Santa Barbara

 July 2010 -             (Full) Professor of Linguistics (tenured, currently VII O/S, third
                         highest level of 20 levels in the UC system although I have been
                         there only 14 years)
                         Dept of Linguistics, UC Santa Barbara

 July 2007 - June 2010   Associate Professor of Linguistics (tenured)
                         Dept of Linguistics, UC, Santa Barbara

 Nov 2005 - June 2007    Assistant Professor of Linguistics
                         Dept of Linguistics, UC Santa Barbara

 Feb 2005 - Oct 2005     Visiting researcher with scholarship
                         Dept of Developmental and Comparative Psychology
                         Max Planck Institute for Evolutionary Anthropology

 May 2002 - July 2005    Associate Professor of English (tenured)
                         Institute of Business Communication and Information Science
                         University of Southern Denmark at Sønderborg

 Apr 1999 - Apr 2002     Assistant Professor of English
                         Institute of Business Communication and Information Science
                         University of Southern Denmark at Sønderborg

                                              1


                                                                                              Page 5
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.140 Page 3 of 11


                           Honorary titles and temporary affiliations


 June/July 2019            Visiting Professor at the Linguistic Soc. of America Institute
                           University of California, Davis

 April - September 2017    Honorary Leibniz Professor
                           Research Academy, University of Leipzig, Germany

 Sept 2011 -               Honorary Liebig Professor
                           Justus Liebig University Giessen, Germany

 July 2015                 Visiting Professor at the Linguistic Soc. of America Institute
                           University of Chicago

 June/July 2013            Visiting Professor at the Linguistic Soc. of America Institute
                           University of Michigan, Ann Arbor

 July 2011                 Visiting Professor at the Linguistic Soc. of America Institute
                           University of Colorado, Boulder

 July 2007                 Visiting Professor at the Linguistic Soc. of America Institute
                           Stanford University




                           Relevant legal scholarship and consulting

 Amicus curiae to James Heilpern & Gene C. Schaerr's 2018 amicus brief with the U.S. Supreme
        Court in the case Lucia & Lucia Companies, Inc. v. Securities and Exchange Commission
        (On Writ of Certiorari to the United States Court of Appeals for the D.C. Circuit.)
 Amicus curiae to James Heilpern & Gene C. Schaerr's 2018 amicus brief with the U.S. Supreme
        Court in the case Rimini Street, Inc. & Seth Ravin v. Oracle USA, Inc, Oracle America,
        Inc., & Oracle International Corporation (On Writ of Certiorari to the United States Court
        of Appeals for the 9th Circuit.)
 Baron, Dennis E. Alison L. LaCroix, Stefan Th. Gries, & Jason Merchant. 2019. Amicus brief
        with the U.S. Supreme Court in the case New York State Rifle & Pistol Association Inc.,
        Rommolo Colantone, Efrain Alvarez, & Jose Anthony Irizarry v. The City of New York
        and the NYPD License Division (On Writ of Certiorari to the United States Court of
        Appeals for the 2nd Circuit.)
 Gries, Stefan Th. & Brian G. Slocum. 2017. Ordinary meaning and corpus linguistics. Brigham
        Young University Law Review 6. 1417-1472.
 Slocum, Brian G., Stefan Th. Gries, & Lawrence Solan. 2019. Amicus brief with the U.S.
        Supreme Court in the case Gerald Lynn Bostock v. Clayton County, GA (On Writs of
        Certiorari to the United States Courts of Appeals for the 11th, 2nd, and 6th Circuits.)

 Fall 2019     Advising the law practice of Anthony T. Schneider (Newport Beach, CA)

                                                 2


                                                                                                     Page 6
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.141 Page 4 of 11


                regarding an authorship attribution case; testimony was scheduled for 12 Nov but
                then not admitted by the judge
 Oct 2019       Preliminary data analysis for the law firm Simpson Thatcher and the Southern
                Poverty Law Center with regard to their lawsuit challenging Mississippi's
                criminal disenfranchising scheme (in particular with regard to interpreting Section
                2 of the 14th Amendment of the U.S. Constitution); ultimately, we declined to
                write an amicus brief for lack of empirical evidence
 April 2012     Advising the law practice Andrea Hurd (Santa Barbara, CA) regarding the
                interpretation of the phrase "four or fewer" in the Harbors and Navigations Code,
                Section 6565.2; case was settled before trial



                          Research and relevant experience: overview

 −      more than 200 publications and other written contributions in the area of quantitative
        corpus linguistics and statistical methods in linguistics in many of the leading journals of
        my fields (including 20 published or to appear books and edited volumes; selection: see
        below)
 −      general editor and co-founder of the journal Corpus Linguistics and Linguistic Theory
 −      co-editor of the Journal of Research Design and Statistics in Linguistics and
        Communication
 −      member of the board of all major corpus linguistics and cognitive linguistics journals and
        others (>10 journals and 5 book series)
 −      more than 370 talks and invited workshops, (plenary/keynote) lectures; I am regularly
        teaching invited paid week-long bootcamps on statistical methods in linguistics and
        corpus linguistics all over four continents; part of what I teach in these bootcamps are
        corpus-linguistic methods of the type used here in testimony
 −      6th most widely-cited living corpus linguist (according to Google Scholar, most ahead of
        me are retired and/or 15-20 years older)
 −      2nd most widely-cited cognitive linguist (according to Google Scholar, the most widely-
        cited person is counted wrong because of publications of other authors with the same
        name, as can be seen when one checks the initials of the listed publications)
 −      only corpus linguist having published introductions to corpus linguistics (2 editions) and
        to statistical methods in linguistics (2 editions)
 −      reviewer and editor for at least 500 journal, book, grant proposal, and other submissions
        in the last 10-12 years



                  Teaching experience relevant to the current case: overview

 On the theoretical side of things, I have been the main instructor of undergraduate and graduate
 semantics in my department over the last 14 years. On the methodological side of things, I have
 been teaching quantitative corpus linguistics and statistical methods in linguistics – both relevant
 to studies of authorship attribution – for the last 15 years at dozens of universities in Northern
 America (USA and Canada), Europe, Asia, and South America.


                                                  3


                                                                                                        Page 7
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.142 Page 5 of 11


                  Scientific presentations and workshops: over 350 since 2000
         (see http://www.stgries.info/research/overview-research.html for a complete list)



                          Scientific publications (last five years only)
         (see http://www.stgries.info/research/overview-research.html for a complete list)


 to appear

 Deshors, Sandra C. & Stefan Th. Gries. Comparing learner corpora. In Nicole Tracy-Ventura &
         Magali Paquot (eds.), Routledge Handbook of SLA and Corpora. New York & London:
         Routledge.
 Deshors, Sandra C. & Stefan Th. Gries. Mandative subjunctive vs. should in world Englishes: A
         new take on an old alternation. Corpora 15(2).
 Gries, Stefan Th. Priming of syntactic alternations by learners of English: an analysis of
         sentence-completion and collostructional results. In Jesse A. Egbert & Paul Baker (eds.),
         Using corpus methods to triangulate linguistic analysis, 219-238. New York & London:
         Routledge.
 Gries, Stefan Th. Analyzing dispersion. In Magali Paquot & Stefan Th. Gries (eds.). Practical
         handbook of corpus linguistics. Berlin & New York: Springer.
 Gries, Stefan Th. R scripts for L. Anthony's chapter 'Programming for Corpus Linguistics'. In
         Magali Paquot & Stefan Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin
         & New York: Springer.
 Gries, Stefan Th. Polysemy. In Ewa Dąbrowska & Dagmar S. Divjak (eds.), Handbook of
         Cognitive Linguistics, 472-490. Berlin & Boston: De Gruyter Mouton. [reprint of 2015e]
 Gries, Stefan Th. Ten lectures on corpus-linguistic approaches in cognitive linguistics:
         Applications for usage-based and psycholinguistic research. Leiden & Boston: Brill.
         [cover]
 Gries, Stefan Th. Corpus linguistics: quantitative methods. In Carol A. Chapelle (ed.), The
         concise encyclopedia of applied linguistics. Oxford: Wiley-Blackwell.
 Gries, Stefan Th. On, or against?, (just) frequency. In Hans C. Boas (ed.), Applications of
         cognitive linguistics. Boston & Berlin: De Gruyter Mouton.
 Gries, Stefan Th. The discriminatory power of lexical context for alternations: an information-
         theoretic exploration. Journal of Research Design and Statistics in Linguistics and
         Communication Science.
 Gries, Stefan Th. Managing synchronic corpus data with the British National Corpus (BNC). In
         Andrea L. Berez-Kroeker, Brad McDonnell, Eve Koller, & Lauren Collister (eds.), MIT
         Open Handbook of Linguistic Data Management. Cambridge, MA: The MIT Press.
 Gries, Stefan Th. Corpus approaches to ordinary meaning in legal interpretation. In Malcolm
         Coulthard, Alison May, & Rui Sousa-Silva (eds.), The Routledge Handbook of Forensic
         Linguistics. 2nd ed. New York & London: Routledge.
 Gries, Stefan Th. & Sandra C. Deshors. Statistical analyses of learner corpus data. In Nicole
         Tracy-Ventura & Magali Paquot (eds.), Routledge Handbook of SLA and Corpora. New
         York & London: Routledge.
 Gries, Stefan Th. & Sandra C. Deshors. There's more to alternations than the main diagonal of a
         2×2 confusion matrix: improvements of MuPDAR and other classificatory alternation

                                                4


                                                                                                     Page 8
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.143 Page 6 of 11


         studies. ICAME Journal 44.
 Gries, Stefan Th. & Philip Durrant. Analyzing co-occurrence data. In Magali Paquot & Stefan
         Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin & New York: Springer.
 Gries, Stefan Th., Benedikt Heller, & Nina Sophie Funke. The role of gender in postcolonial
         syntactic choice-making: evidence from the genitive alternation in British and Sri Lankan
         English. In Tobias J. Bernaisch (ed.), Gender in World Englishes. Cambridge: Cambridge
         University Press.
 Gries, Stefan Th., Marlies Jansegers, & Viola G. Miglio. Quantitative methods for corpus-based
         contrastive linguistics. In Renata Enghels, Bart Defrancq, & Marlies Jansegers (eds.),
         New approaches to contrastive linguistics: empirical and methodological challenges.
         Berlin & Boston: De Gruyter.
 Gries, Stefan Th. & Magali Paquot. Writing up a corpus-linguistic paper. In Magali Paquot &
         Stefan Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin & New York:
         Springer.
 Jansegers, Marlies & Stefan Th. Gries. Towards a dynamic behavioral profile: a diachronic study
         of polysemous sentir in Spanish. Corpus Linguistics and Linguistic Theory.
 Miglio, Viola G. & Stefan Th. Gries. Construcciones verbales con verbos de emoción en
         español: cohesión interna de la clase semántica de los predicados con sujeto
         experimentador.
 Paquot, Magali & Stefan Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin &
         New York: Springer.
 Paquot, Magali, Hubert Naets, & Stefan Th. Gries. Using syntactic co-occurrences to trace
         phraseological development in learner writing: verb + object structures in LONGDALE.
         In Bert Le Bruyn & Magali Paquot (eds.), Learner corpora and second language
         acquisition research. Cambridge: Cambridge University Press.
 Rühlemann, Christoph & Stefan Th. Gries. How do speakers and hearers disambiguate the
         pragmatic and syntactic functions of words? The case of well. Functions of Language.
 Wahl, Alexander & Stefan Th. Gries. Computational extraction of formulaic sequences from
         corpora: Two case studies of a new extraction algorithm. In Gloria Corpas Pastor & Jean-
         Pierre Colson (eds.), Computational and corpus-based phraseology. Amsterdam &
         Philadelphia: John Benjamins.
 Wulff, Stefanie & Stefan Th. Gries. Explaining individual variation in learner corpus research:
         some methodological suggestions. In Bert Le Bruyn & Magali Paquot (eds.), Learner
         corpora and second language acquisition research. Cambridge: Cambridge University
         Press.

                                               2019

 Baron, Dennis E. Alison L. LaCroix, Stefan Th. Gries, & Jason Merchant. Amicus brief with the
        U.S. Supreme Court in the case New York State Rifle & Pistol Association Inc.,
        Rommolo Colantone, Efrain Alvarez, & Jose Anthony Irizarry v. The City of New York
        and the NYPD License Division (On Writ of Certiorari to the United States Court of
        Appeals for the 2nd Circuit.)
 Carrasco Ortíz, Elia Haydee, Mark Amengual, & Stefan Th. Gries. Cross-language effects of
        phonological and orthographic similarity in cognate word recognition: the role of
        language dominance. Linguistic Approaches to Bilingualism.
 Gries, Stefan Th. Estatística com R para a linguística: uma introdução prática. (a Portuguese
        translation of 2013c, translated by Heliana R. Mello, Crysttian Arantes Paixão, Andre L.

                                                5


                                                                                                     Page 9
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.144 Page 7 of 11


         Souza, & Jûlia Zara). Belo Horizonte, Brasil: Editora FALE-UFMG.
 Gries, Stefan Th. 15 years of collostructions: some long overdue additions/corrections (to/of
         actually all sorts of corpus-linguistics measures). International Journal of Corpus
         Linguistics 24(3). 385-412.
 Gries, Stefan Th. On classification trees and random forests in corpus linguistics: some words of
         caution and suggestions for improvement. Corpus Linguistics and Linguistic Theory.
 Slocum, Brian G., Stefan Th. Gries, & Lawrence Solan. Amicus brief with the U.S. Supreme
         Court in the case Gerald Lynn Bostock v. Clayton County, GA (On Writs of Certiorari to
         the United States Courts of Appeals for the 11th, 2nd, and 6th Circuits.)
 Wulff, Stefanie & Stefan Th. Gries. Particle placement in learner English: Measuring effects of
         context, first language, and individual variation. Language Learning 69(4). 873-910.
 Wulff, Stefanie & Stefan Th. Gries. Improving on observational blends research: regression
         modeling in the study of experimentally-elicited blends. Lexis 14.

                                               2018

 Adamou, Evangelia, Matthew Gordon, & Stefan Th. Gries. Prosodic and morphological focus
         marking in Ixcatec (Otomanguean). In Evangelia Adamou, Katharina Haude, & Martine
         Vanhove (eds.), Information structure in lesser-described languages: Studies in prosody
         and syntax, 51-83. Amsterdam & Philadelphia: John Benjamins.
 Gries, Stefan Th. Operationalizations of domain-general mechanisms cognitive linguists often
         rely on: a perspective from quantitative corpus linguistics. In Stefan Engelberg, Henning
         Lobin, Kathrin Steyer, & Sascha Wolfer (eds.), Wortschätze: Dynamik, Muster,
         Komplexität, 75-90. Berlin & Boston: De Gruyter.
 Gries, Stefan Th. Syntactic alternation research: taking stock and some suggestions for the
         future. Belgian Journal of Linguistics 31(1). 8-29
 Gries, Stefan Th. Korpuslinguistik und ihr Potential für die (amerikanische) Rechtssprechung. In
         Marc Kupietz & Thomas Schmidt (eds.), Korpuslinguistik (Germanistische
         Sprachwissenschaft um 2020, Volume 5), 81-94. Berlin & Boston: De Gruyter.
 Gries, Stefan Th. Zur Identifikation von Mehrwortausdrücken: ein Algorithmus, seine
         Validierung und weiterführende Überlegungen. In Angelika Wöllstein, Peter Gallmann,
         Mechthild Habermann, & Manfred Krifka (eds.), Grammatiktheorie und Empirie in der
         germanistischen Linguistik (Germanistische Sprachwissenschaft um 2020, Volume 1),
         225-239. Boston & Berlin: De Gruyter.
 Gries, Stefan Th. On over- and underuse in learner corpus research and multifactoriality in
         corpus linguistics more generally. Journal of Second Language Studies 1(2). 276-308.
 Gries, Stefan Th. 语言研究中的统计学：R 软件应用入门. Chinese translation of Statistics for
         linguistics with R (2nd rev. and ext. ed.). Beijing: Commercial Press.
 Gries, Stefan Th. Mechanistic formal approaches to language acquisition: yes, but at the right
         level(s) of resolution. A response to Yang. Linguistic Approaches to Bilingualism. 8(6).
         733-737
 Gries, Stefan Th., Tobias J. Bernaisch, & Benedikt Heller. A corpus-linguistic account of the
         history of the genitive alternation in Singapore English. In Sandra C. Deshors (ed.),
         Modeling World Englishes: Assessing the interplay of emancipation and globalization of
         ESL varieties, 245-279. Amsterdam & Philadelphia: John Benjamins.
 Hampe, Beate & Stefan Th. Gries. Syntax from and for discourse II: More on complex-sentences
         as meso-constructions. In Beate Hampe & Susanne Flach (eds.), Yearbook of the German
         Cognitive Linguistics Association (Special Issue: Corpora. Constructions. Cognition),

                                                6


                                                                                                 Page 10
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.145 Page 8 of 11


        115-142. Boston & Berlin: De Gruyter.
 Wahl, Alexander & Stefan Th. Gries. Multi-word expressions: A novel computational approach
        to their bottom-up statistical extraction. In Pascual Cantos-Gómez & Moisés Almela-
        Sánchez (eds.), Lexical collocation analysis: advances and applications, 85-109. Berlin &
        New York: Springer.
 Wulff, Stefanie, Stefan Th. Gries, & Nicholas A. Lester. Optional that in complementation by
        German and Spanish learners. In Andrea Tyler, Lihong Huan, & Hana Jan (eds.), What is
        Applied Cognitive Linguistics? Answers from current SLA research, 99-120. Berlin &
        Boston: De Gruyter Mouton.

                                               2017

 Gries, Stefan Th. Ten lectures on quantitative approaches in cognitive linguistics: Corpus-
         linguistic, experimental, and statistical applications. Leiden & Boston: Brill, pp. 211.
         [internationally republished version of 2016e; cover and supplementary materials (audio
         and slides) here or here]
 Gries, Stefan Th. Corpus approaches. In Barbara Dancygier (eds.), Cambridge Handbook of
         Cognitive Linguistics, 590-606. Cambridge: Cambridge University Press.
 Gries, Stefan Th. & Andrea L. Berez. Linguistic annotation in/for corpus linguistics. In Nancy
         Ide & James Pustejovsky (eds.), Handbook of Linguistic Annotation, 379-409. Berlin &
         New York: Springer.
 Gries, Stefan Th. & Gerrit Jan Kootstra. Structural priming within and across languages: a
         corpus-based perspective. Bilingualism: Language and Cognition 20(2). 235-250.
 Heller, Benedikt, Tobias Bernaisch, & Stefan Th. Gries. Empirical perspectives on two potential
         epicenters: The genitive alternation in Asian Englishes. ICAME Journal 41. 111-144.
 Lester, Nicholas A., John W. Du Bois, Stefan Th. Gries, & Fermín Moscoso del Prado Martín.
         Considering experimental and observational evidence of priming together, syntax doesn't
         look so autonomous. Behavioral and Brain Sciences 40. 33-34.
 Miglio, Viola G. & Stefan Th. Gries. Readers' reaction to tense switching in Hrafnkels saga
         freysgoða: combining corpus-linguistic and experimental methods. International Journal
         of Literary Linguistics 6(1). 1-26.

                                               2016

 Deshors, Sandra C. & Stefan Th. Gries. Profiling verb complementation constructions across
        New Englishes: A two-step random forests analysis to ing vs. to complements.
        International Journal of Corpus Linguistics 21(2). 192-218.
 Gries, Stefan Th. Variationist analysis: variability due to random effects and autocorrelation. In
        Paul Baker & Jesse A. Egbert (eds.), Triangulating methodological approaches in corpus
        linguistic research, 108-123. New York: Routledge, Taylor and Francis.
 Gries, Stefan Th. Towards a corpus-based identification of prototypical instances of
        constructions. In Masa-aki Yamanashi (ed.), Cognitive Linguistics, Vol. 3 Cognitive
        grammar and syntax. London & Thousand Oaks, CA: Sage Publications. [reprint of
        2003d]
 Gries, Stefan Th. Quantitative corpus linguistics with R. 2nd rev. & ext. ed. London & New
        York: Routledge, Taylor & Francis Group, pp. 274. [cover with endorsements and a
        review in Digital Scholarship in the Humanities]
 Gries, Stefan Th. Ten lectures on quantitative approaches in cognitive linguistics: Corpus-

                                                 7


                                                                                                  Page 11
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.146 Page 9 of 11


         linguistic, experimental, and statistical applications. Beijing: Foreign Language Teaching
         and Research Press.
 Gries, Stefan Th. & Tobias J. Bernaisch. Exploring epicenters empirically: Focus on South Asian
         Englishes. English World-Wide 37(1). 1-25.
 Hilpert, Martin & Stefan Th. Gries. Quantitative approaches to diachronic corpus linguistics. In
         Merja Kytö & Päivi Pahta (eds.), The Cambridge Handbook of English Historical
         Linguistics, 36-53. Cambridge: Cambridge University Press.
 Stefanowitsch, Anatol & Stefan Th. Gries. Collostructions: investigating the interaction between
         words and constructions. In Masa-aki Yamanashi (ed.), Cognitive Linguistics, Vol. 3
         Cognitive grammar and syntax. London & Thousand Oaks, CA: Sage Publications.
         [reprint of 2003e]
 Yoon, Jiyoung & Stefan Th. Gries (eds.), Corpus-based approaches to Construction Grammar.
         Amsterdam & Philadelphia: John Benjamins, pp. 268.
 Yoon, Jiyoung & Stefan Th. Gries. Introduction. In Jiyoung Yoon & Stefan Th. Gries (eds.),
         Corpus-based approaches to Construction Grammar. Amsterdam & Philadelphia: John
         Benjamins.

                                               2015

 Gries, Stefan Th. Some current quantitative problems in corpus linguistics and a sketch of some
         solutions. Language and Linguistics 16(1). 93-117. [official link]
 Gries,     Stefan     Th.     Структурный       прайминг:      корпусное     исследование       и
         узуальные/экземплярные подходы/'Structural priming: a perspective from
         observational data and usage-/exemplar-based approaches'. In Andrej A. Kibrik, Alexey
         D. Koshelev, Aexander V. Kravchenko, Julia V. Mazurova, & Olga V. Fedorova (eds.),
         Язык и мысль: Современная когнитивная лингвистика/'Language and thought:
         Contemporary cognitive linguistics', 721-754. Moscow: Languages of Slavic Culture.
 Gries, Stefan Th. The most underused statistical method in corpus linguistics: Multi-level (and
         mixed-effects) models. Corpora 10(1). 95-125.
 Gries, Stefan Th. Quantitative linguistics. In James D. Wright (ed.), International Encyclopedia
         of the Social and Behavioral Sciences. 2nd ed., Vol. 19, 725-732. Amsterdam: Elsevier.
 Gries, Stefan Th. Polysemy. In Ewa Dąbrowska & Dagmar S. Divjak (eds.), Handbook of
         Cognitive Linguistics, 472-490. Berlin & Boston: De Gruyter Mouton.
 Gries, Stefan Th. 50-something years of work on collocations: what is or should be next … In
         Sebastian Hoffmann, Bettina Fischer-Starcke, & Andrea Sand (eds.), Current issues in
         phraseology, 135-164. Amsterdam & Philadelphia: John Benjamins. [reprint of 2013d]
 Gries, Stefan Th. Quantitative designs and statistical techniques. In Douglas Biber & Randi
         Reppen (eds.), The Cambridge Handbook of English Corpus Linguistics, 50-71.
         Cambridge: Cambridge University Press.
 Gries, Stefan Th. More (old and new) misunderstandings of collostructional analysis: on Schmid
         & Küchenhoff (2013). Cognitive Linguistics 26(3). 505-536.
 Gries, Stefan Th. Statistical methods in learner corpus research. In Gaëtanelle Gilquin, Sylviane
         Granger, & Fanny Meunier (eds.), The Cambridge Handbook of Learner Corpus
         Research, 159-181. Cambridge: Cambridge University Press.
 Gries, Stefan Th. The role of quantitative methods in Cognitive Linguistics: corpus and
         experimental data on (relative) frequency and contingency of words and constructions. In
         Jocelyne Daems, Eline Zenner, Kris Heylen, Dirk Speelman, & Hubert Cuyckens (eds.),
         Change of paradigms - new paradoxes: recontextualizing language and linguistics, 311-

                                                 8


                                                                                                  Page 12
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.147 Page 10 of 11


          325. Berlin & New York: De Gruyter Mouton.
  Gries, Stefan Th. & Sandra C. Deshors. EFL and/vs. ESL? A multi-level regression modeling
          perspective on bridging the paradigm gap. International Journal of Learner Corpus
          Research 1(1). 130-159.
  Gries, Stefan Th. & Nick C. Ellis. Statistical measures for usage-based linguistics. Language
          Learning 65 (Supplement 1). 1-28.
  Harris, Michael J., Stefan Th. Gries, & Viola G. Miglio. Prosody and its application to forensic
          linguistics. Linguistic Evidence in Security, Law and Intelligence 2(2). 11-29.
  Harris, Michael J. Viola G. Miglio, & Stefan Th. Gries. Mexican & Chicano Spanish prosody:
          Differences related to information structure. In John Levis, Rania Mohamed, Manman
          Qian, & Ziwei Zhou (eds.), Proceedings of the 6th Pronunciation in Second Language
          Learning and Teaching Conference, 38-48. Ames, IA: Iowa State University.
  Miglio, Viola G. & Stefan Th. Gries. Heritage speakers’ Spanish in California: How unbalanced
          bilingualism affects reverse constructions of the gustar-type. In Sandro Sessarego &
          Melvin González-Rivera (eds.), New Perspectives on Hispanic Contact Linguistics in the
          Americas, 405-435. Frankfurt & Madrid: Iberoamericana/Vervuert.
  Rühlemann, Christoph & Stefan Th. Gries. Turn order and turn distribution in multi-party
          storytelling. Journal of Pragmatics 87(10). 171-191.
  Wulff, Stefanie & Stefan Th. Gries. Prenominal adjective order preferences in Chinese and
          German L2 English: a multifactorial corpus study. Linguistic Approaches to Bilingualism
          5(1). 122-150.

                                                2014

  Bernaisch, Tobias, Stefan Th. Gries, & Joybrato Mukherjee. The dative alternation in South
          Asian English(es): Modelling predictors and predicting prototypes. English World-Wide
          35(1). 7-31.
  Deshors, Sandra C. & Stefan Th. Gries. A case for the multifactorial assessment of learner
          language: the uses of may and can in French-English interlanguage. In Dylan Glynn &
          Justyna Robinson (eds.), Corpus methods for semantics: quantitative studies in polysemy
          and synonymy, 179-204. Amsterdam & Philadelphia: John Benjamins.
  Doğruöz, A. Seza & Stefan Th. Gries. Spread of on-going changes in an immigrant language:
          Turkish in the Netherlands. In Martin Pütz, Justyna Robinson, & Monika Reif (eds.),
          Cognitive sociolinguistics: social and cultural variation on cognition and language use,
          161-185. Amsterdam & Philadelphia: John Benjamins. [reprint of 2012b]
  Gries, Stefan Th. Corpus and quantitative methods. In John Taylor & Jeanette Littlemore (eds.),
          The Bloomsbury Companion to Cognitive Linguistics, 279-300. London & New York:
          Bloomsbury.
  Gries, Stefan Th. Don't let anybody learn one color but give the whole set of colors together.
          Interview in The English Teachers' Magazine, July 2014, p. 48-49.
  Gries, Stefan Th. Frequencies, probabilities, association measures in usage-/exemplar-based
          linguistics: some necessary clarifications. In Nikolas Gisborne & Willem Hollmann
          (eds.), Theory and data in cognitive linguistics, 15-48. Amsterdam & Philadelphia: John
          Benjamins. [reprint of 2012g]
  Gries, Stefan Th. Frequency tables, effect sizes, and explorations. In Dylan Glynn & Justyna
          Robinson (eds.), Corpus methods for semantics: quantitative studies in polysemy and
          synonymy, 365-389. Amsterdam & Philadelphia: John Benjamins.
  Gries, Stefan Th. Quantitative corpus approaches to linguistic analysis: seven or eight levels of

                                                 9


                                                                                                  Page 13
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.148 Page 11 of 11


            resolution and the lessons they teach us. In Irma Taavitsainen, Merja Kytö, Claudia
            Claridge, & Jeremy Smith (eds.), Developments in English: expanding electronic
            evidence, 29-47. Cambridge: Cambridge University Press.
  Gries,   Stefan Th. Coll.analysis 3.5. A script for R to compute perform collostructional analyses
            (major update to handle larger corpora/frequencies).
  Gries,   Stefan Th. & Allison S. Adelman. Subject realization in Japanese conversation by native
            and non-native speakers: exemplifying a new paradigm for learner corpus research. In
            Jesús Romero-Trillo (ed.), Yearbook of Corpus Linguistics and Pragmatics 2014: New
            empirical and theoretical paradigms, 35-54. Cham: Springer.
  Gries,   Stefan Th. & Sandra C. Deshors. Using regressions to explore deviations between corpus
            data and a standard/target: two suggestions. Corpora 9(1). 109-136.
  Gries,   Stefan Th. & Viola G. Miglio. New information in naturalistic data is also signaled by
            pitch movement: an analysis from monolingual English/Spanish and bilingual Spanish
            speakers. Complutense Journal of English Studies 22. 11-33.




                                                  10


                                                                                                  Page 14
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.149 Page 1 of 21




          EXHIBIT B




                                                                           Page 15
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.150 Page 2 of 21


                            Report on the interpretation of a sentence
                  in the 22 July 2019 installment of The Rachel Maddow Show

                                        Prof. Stefan Th. Gries
             University of California, Santa Barbara & Justus Liebig University Giessen


0.    Introduction and overview

      This report is concerned with the following sentence/utterance (in its context) produced by
Rachel Maddow (henceforth Maddow) in her 22 July 2019 show:

       In this case, the most obsequiously pro-Trump right wing news outlet in America
       really literally is paid Russian propaganda.

       [sentence 20 in the opening segment, see Table 1 in the appendix for a sentence-
       by-sentence breakdown]

       I focus exclusively on the linguistic question of whether an average or
reasonable/ordinary viewer/hearer of the sentence would regard the above sentence as a
statement of opinion or as statement of fact. This report does not address whether the facts are
accurate; it also does not address whether the statement in question is a “protected opinion” in
the legal sense (as defined by courts in previous cases).1 This report is structured as follows:

Section 1:       On the basis of a variety of contextual (broad and specific) and linguistic
                 characteristics, I conclude that it is very unlikely that an average or
                 reasonable/ordinary viewer would consider the sentence in question to be a
                 statement of opinion.

                 1.1   General introduction
                 1.2   Broad/overall context of the sentence/utterance in question
                 1.3   Linguistic characteristics of the sentence/utterance in question
                 1.3.1 Exploring the factual-information vs. opinion contrast in a top-down
                       fashion
                 1.3.2 Exploring the factual-information vs. opinion contrast in a bottom-up
                       fashion
                 1.3.3 The immediate context and Maddow’s own sign-posting of linguistic
                       function



1
       In what follows, I am employing the following notational conventions: Italics are used to
       quote/mention, but not use, words, as in this sentence: "This statement is largely about
       the word fewer." Single quotes are used to represent meanings as in kill means 'cause to
       die.' Bold type and/or underlining is used for highlighting/emphasis. Parenthesized
       numbers such as (1) or (12) refer to the numbered sentences provided and discussed in
       this brief.
                                                 1


                                                                                                    Page 16
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.151 Page 3 of 21


Section 2:     On the basis of the use of literally in reference works, linguistic research, and
               empirical data, I conclude that Maddow’s use of really literally in fact strongly
               commits her to the truth of the rest of the sentence.

               2.1   General introduction
               2.2   The meaning and use of literally in general
               2.2.1 The meaning and use of literally in reference works
               2.2.2 The meaning and use of literally in linguistic research
               2.2.3 The meaning and use of really literally in contemporary American English
                     talk shows
               2.3   The use of literally in the show and problems of AW's/TB's defense
               2.3.1 Which sense of literally did Maddow use?
               2.3.2 How is literally actually used and what does this imply?
               2.3.3 What did Maddow actually say?

Section 3      I summarize and conclude.

Appendix and references


1      Is Rachel Maddow's statement's likely to be understood as a statement of opinion
       rather than a statement of fact?

1.1    General introduction

       It is necessary to begin with the variety of sources of information that linguists know
language comprehenders rely on – consciously, but mostly unconsciously – to decide what to
consider facts and what to consider opinions. The study of such matters in linguistics belongs to,
broadly speaking, the fields of semantics and pragmatics, and, within semantics, in particular the
research areas of epistemicity and evidentiality.

       The area of epistemicity "involves [a] speaker's or writer's evaluation, judgment and
degree of commitment attached to the truth-value of a piece of information" (González et al.
2017:68) whereas the area of evidentiality "involves the speaker's or writer's assertion of the
source and kind of evidence at their disposal" (González et al. 2017:68). As comprehenders
encounter, process, and hopefully comprehend linguistic input, they can also process it in terms
of the speaker's epistemic stance (how much is the speaker committed to the truth of what he just
said?) and the speaker's evidential stance (how does the speaker know what he just said?). These
determinations utilize various sources of information that involve the broad/overall utterance
context, but also more specifically many different levels of linguistic analysis.

       As for the first kind of criterion, broad/overall context, factors that comprehenders rely
on include, among others, the following: Is the speaker introduced as, or otherwise perceived to
be, an expert on the subject matter? What are circumstances of production of the utterance (e.g.,
informal chit-chat commits speakers less to the objective veracity of what they are saying than
does an academic lecture than does a statement in court under oath)? Who is the speaker, who

                                                2


                                                                                                     Page 17
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.152 Page 4 of 21


are the addressees, and what is their relation to each other?

      As for the second kind of criterion, specific linguistic characteristics of the utterance,
relevant factors include the following:

       lexical choices bearing on epistemicity: does a speaker use modal verbs (e.g., could,
       may, might, must, would …) that indicate he is committing less than 100% to the
       truthfulness of the proposition he uttered? Does a speaker qualify his statements with, for
       instance, adverbs (e.g., conceivably, maybe, possibly, …) that indicate he is committing
       less than 100% to the truthfulness of the proposition he uttered or is he using expressions
       that do the opposite, i.e. express a strong commitment to the truthfulness of that
       proposition (e.g., clearly, definitely, obviously, really, …)?

       lexical choices bearing on evidentiality: does a speaker use expressions (e.g., allegedly,
       I hear, it is said, reportedly, …) that indicate that the proposition he uttered is based on
       (possibly uncertain) hearsay or that that proposition is his own inference (e.g., I conclude,
       I figure, I guess, I think, it appears (to me), it seems (to me), …)?

       grammatical choices such as modal verbs and the grammatical constructions they
       require (see above, but also note the difference between It's going to rain (less certainty)
       and It will rain (more certainty)), grammatical mood (something that English does not
       really have), …;

       intonational contours: does a speaker use a declarative-sentence/assertion kind of
       intonation contour or an intonation contour that represents a lack of commitment or
       uncertainty regarding the proposition they produced or even an intonation contour that
       marks that the speaker actually means the opposite of what was literally said (i.e.
       irony/sarcasm)?

       lexical context: do the speaker's or other people's utterances around the utterance in
       question provide clues as to the epistemicity and/or evidentiality of the utterance in
       question (e.g., did an interlocutor just say Please tell me only the facts! or But this is only
       your impression, right?)?

       The following section will discuss Maddow's relevant utterance from these perspectives; I
will begin with the first criterion, the broad/overall context, before I turn to the other, linguistic
features.

1.2    Broad/overall context of the sentence/utterance in question

      There is recent compelling evidence that ordinary Americans are generally not particularly
good at distinguishing between fact and opinion in news reporting.

      For instance, in 2018, the Pew Research Center conducted a study with 5035 participants
(Mitchell et al. 2018) to explore "whether members of the public can recognize news as factual
– something that’s capable of being proved or disproved by objective evidence – or as an

                                                  3


                                                                                                         Page 18
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.153 Page 5 of 21


opinion that reflects the beliefs and values of whoever expressed it". This study was not
concerned with testing accurate knowledge of news but "intended to explore whether the public
sees distinctions between news that is based upon objective evidence and news that is not," a
distinction relevant to the question at hand. The results revealed that:

i.     on the whole, while "a majority of Americans correctly identified at least three of the five
       statements that in each set […], this result is only a little better than random guesses" (p.
       4);

ii.    "members of each political party were more likely to label both factual and opinion
       statements as factual when they appealed more to their political side" (p. 4);

iii.   finally, "[w]hen Americans see a news statement as factual, they overwhelmingly also
       believe it to be accurate" (p. 10).

       In other words, even in a laboratory setting, in which subjects are presented with written
statements which they know can be facts or opinions and are asked to categorize them as news
facts or opinions, the results indicated "that even this basic task presents a challenge" (p. 3).
Critically, whether a subject’s political persuasions align with the speaker’s influences the
understanding of a sentence as factual or opinion.

1.3    Linguistic characteristics of the sentence/utterance in question
1.3.1 Exploring the factual-information vs. opinion contrast in a top-down fashion

       In order to determine whether a statement would qualify as one of fact or one of opinion
for an average comprehender, a linguistic analysis needs to take into consideration the above-
mentioned linguistic characteristics of the sentence in question, but also those of the immediate
context (both preceding and subsequent).

       The relevant part of the show/transcript begins at sentence 10 (again, see Table 1 in the
appendix for the complete transcript), listed below as (1) with annotation added to highlight the
beginnings and ends of the main functional parts of this sentence: a suspense-raising introductory
statement, a mention of the source of the info to be mentioned, an aside, whose rhetorical
function is most likely evaluative, and, the actual factual information at the end (as is typical in
English):

(1)    [intro:beg] But I have to tell you, perhaps the single most perfectly formed story of the
       day, the single most like sparkly story of the entire day is this scoop [intro:end]
       [source:beg] from reporter Kevin Paulson [sic] at "The Daily Beast" [source:end]
       [aside:beg] who has sussed out that Trump's favorite more Trumpier than Fox TV
       network, the one that the president has been promoting and telling everyone they should
       watch and is better than Fox [aside:end], turns out [factualinfo:beg] that network has a
       full time on air reporter who covers U.S. politics who is simultaneously on the
       payroll of the Kremlin [factualinfo:end].

       The part annotated above as factual information is also characterized as such in the

                                                 4


                                                                                                       Page 19
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.154 Page 6 of 21


defendants’ memorandum and meets the Pew Research Center's operationalization of factual
statements, namely it is a statement about "something that's capable of being proved or disproved
by objective evidence" (Mitchell et al. 2018:3), but, importantly, "regardless of whether it was
accurate or inaccurate" (Mitchell et al. 2018:6): Provided that the required information is
accessible, any person can verify or falsify that claim.

       While this is not the main sentence on which the complaint is focusing, it is instructive to
examine it because it contains the highlighted factual-information part, which the defendants’
memorandum also characterizes as factual. This sentence therefore provides a useful point or
comparison for inspection of the sentence at issue, 20. As I explain more fully later, sentence (1)
(which is uncontroversially factual) shares many linguistic characteristics with the sentence at
issue, 20, which evidences that sentence 20 would also be understood as factual.

       Sentence (1) as a whole contains evidentiality information ("scoop from reporter Kevin
Paulson [sic] at 'The Daily Beast'") but it does not contain any epistemic information whose
function would be to indicate a less-than-100% commitment to the truth value of the reported
proposition ('OAN has a full time on air reporter who covers U.S. politics who is simultaneously
on the payroll of the Kremlin'): The reported proposition:

       is not offered with any particular lexical choices (such as modal verbs or adverbs)
       indicating the speaker's lack of full commitment to it;

       is not expressed using grammatical choices indicating the speaker's lack of full
       commitment to it;

       is not produced with an intonation contour that communicates lack of commitment to it.

       To determine its intonation contour, following standard linguistic research practice, (i) I
converted the video segment into audio (using the open-source software SoundConverter,
<https://soundconverter.org/>), (ii) extracted the part of the audio file that represents that
sentence (using the open-source software FFmpeg, <https://www.ffmpeg.org/>), and then used
the sound-processing tool Praat (<http://www.fon.hum.uva.nl/praat/>), which is the most widely-
used software for these purposes in linguistics, to plot Maddow's pitch against time and zoom
into on the payroll of the Kremlin.

       The analysis reveals that Maddow’s pitch is falling over the 2.2 seconds as shown on the
right of the bottom panel of Figure 1; this would not be expected for an utterance that was
supposed to intonationally mark epistemic uncertainty and is more characteristic of a declarative
sentence with the illocutionary/communicative force of an assertion.

      I now turn to the sentences that follow and lead up to the sentence at issue. These
sentences show Maddow using linguistic indicators to switch between factual information and
evaluative sentences. Sentence 11 of the transcript is a one-word utterance, used as an incredulity
marker to prepare and invite the hearer to experience incredulity at the upcoming material as
well:



                                                5


                                                                                                      Page 20
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.155 Page 7 of 21




Figure 1:      Plotting pitch (blue line on lower y-axis) against time (x-axis); relevant part is to
               the right of the red vertical line

(2)    What?

       Sentences 12 (see (3) below), 13 (see (4) below), 14 (see (5) below), 15 (see (6) below),
and 16 (see (7) below) mostly repeat aspects of the factual information presented in sentence 10
(in (1) above) or provide additional information. More precisely, sentences 12 to 14 (see (3) to
(5) below) focus on verifiable/falsifiable factual information; sentences; sentence 15 (see (6)
below) resets the narration for rhetorical emphasis and enriches it with expressions
communicating an evaluative and ironic stance, but – crucially – also provides an epistemic and
evidential assessment (actual news) of the main proposition, one that again serves to commit
Maddow to the truth of that proposition, which is then stated in sentence 16 (see (7) below) and
essentially amounts to a recap of sentence 10 (in (1) above).

(3)    [factualinfo:beg] Because at the same time he works for Trump's favorite One America
       News team, he is also being paid by the Russian government to produce government-
       funded pro-Putin propaganda for a Russian government funded propaganda outfit called
       Sputnik.
(4)    Sputnik, of course, had a key role in the Russian government's intervention in the 2016
       election to help Trump, according to the intelligence committee's assessment of that
       attack.
(5)    Sputnik has also formally registered with the U.S. Justice Department as an agent of a
       foreign power. [factualinfo:end]
(6)    [intro/trans:beg] I mean, there is a lot of news today, but among the giblets the news
       gods dropped off their plates for us to eat off the floor today is the actual news that this
       super right wing news outlet that the president has repeatedly endorsed as a preferable
       alternative to Fox News, because he thinks Fox is insufficiently pro-Trump, so now he
       likes this is other outlet better [intro/trans:end]
(7)    [factualinfo:beg] We literally learned today that that outlet the president is promoting
       shares staff with the Kremlin. [factualinfo:end]

                                                 6


                                                                                                       Page 21
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.156 Page 8 of 21




       Sentences 17 (see (8) below), 18 (see (9) below), and 19 (see (10) below) serve an
audience-engaging, or interacting/bonding-with-audience function: Just like sentence 11
(What?), they do not communicate factual (verifiable/falsifiable) information, but have a
(negative) evaluative stance based on, in the language of the Pew Research Center, "the values
and beliefs of the journalist" (Mitchell et al. 2018:6) and are clearly marked as such (with
discourse markers such as I mean, interactive particles such as Hey, and by intonation):

(8)    [interaction/eval:beg] I mean, what?
(9)    I mean, it's an easy thing to throw out, you know, like an [epithet] in the Trump era,
       right?
(10)   Hey, that looks like Russian propaganda. [interaction/eval:end]

       The narration then continues, and we arrive at the sentence at issue, sentence 20
repeated below as (11), which in turn is followed by sentence 21 (shown in (12)) and 22 (shown
in (13)):

(11)   [factualinfo:beg] In this case, the most obsequiously pro-Trump right wing news outlet
       in America really literally is paid Russian propaganda.
(12)   [Their] on air U.S. politics reporter is paid by the Russian government to produce
       propaganda for that government. [factualinfo:end]
(13)   [interaction/eval:beg] I mean, this is the kind of news we are supposed to take in stride
       these days. [interaction/eval:end]

       Applying the criteria from linguistic research and the Pew Research Center already listed
above makes it very unlikely that an average or reasonable/ordinary viewer of this segment
would consider these sentences as opinions rather than facts: Just like the uncontroversial
factual-information part of sentence 10 (shown in (1) above), sentence 20 (shown in (12)):

       was not offered with any particular lexical choices (such as modal verbs or adverbs)
       indicating the speaker's lack of full commitment to it – on the contrary, Maddow used
       two epistemic adverbs (really and literally), minimally the former of which already
       implies a strong commitment to the veracity of what follows (see Section 2 for a
       discussion of AW's claims re really literally);

       were not expressed using grammatical choices indicating the speaker's lack of full
       commitment to it – on the contrary, Maddow again used simple present tense, the default
       tense/aspect combination in English of declarative sentences reporting a state of affairs;

       was not produced with an intonation contour that communicates lack of commitment to
       it.

       As to the intonation contour of the sentence, plotting Maddow's pitch against time reveals
that her pitch on the final word propaganda is falling; as above, this would not be expected for
an utterance that was supposed to intonationally mark epistemic uncertainty. This is shown on
the right of Figure 2:

                                               7


                                                                                                    Page 22
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.157 Page 9 of 21




Figure 2:      Plotting pitch (blue line on lower y-axis) against time (x-axis); relevant part is the
               rightmost decline of the blue line corresponding to -ganda of paid Russian
               propaganda

       In addition and to reiterate from above, given the findings of the Pew Research Center,
The Rachel Maddow Show’s audience is particularly likely to interpret sentences 20 as a factual,
rather than opinion, statement because it is more likely than other audiences to find it appealing
or, minimally, compatible with their own political beliefs and, thus, more likely to view these
statements as accurate.

1.3.2 Exploring the factual-information vs. opinion contrast in a bottom-up fashion

       While the above line of reasoning was informed by a top-down approach – from
general/theoretically-motivated features to the concrete example here – these results are also
supported by a bottom-up approach. Specifically, linguistic research over the last 30-40 years on
register variation provides an instructive perspective. The most influential empirical research in
this domain has been conducted by Douglas Biber2.

       In a series of groundbreaking (as operationalized by citations) publications, Biber
developed a method called Multidimensional Analysis (MDA) to determine/quantify the
linguistic dimensions along which different texts (used broadly to cover both speech and writing)
vary systematically and what the textual/rhetorical functions of these dimensions are. This
analysis is usually applied to large collections of text, so called corpora (singular: corpus) and
involves a multivariate statistical analysis called factor analysis; its main output is (i) a list of
dimensions of variations that can be interpreted by researchers for their communicative
function(s) and (ii) a list of features that are positively or negatively correlated with these
dimensions. While the nature of an MDA does not permit it being applied to the sometimes even

2
       (Northern Arizona University, according to Google Scholar the most widely-cited living
       corpus linguist: <https://scholar.google.com/citations?hl=en&user=mdWIU4MAAAAJ>,
       accessed 24 November 2019)
                                                 8


                                                                                                        Page 23
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.158 Page 10 of 21


 only sentence-sized relevant parts of the transcript of The Rachel Maddow Show discussed here,
 it is the list of linguistic features characterizing a certain dimension that is pertinent to the present
 case.

       One of the main dimensions of variation in English (discussed comprehensively in Biber
 1988:101-108) is a dimension, or continuum, of "high informational density and exact
 informational content versus affective, interactional, and generalized content" (Biber 1988:107).
 The following is a selection of features that are indicative of each of the ends of this continuum:

 (14)    a.    the informational side: nouns, long words, prepositional phrases, attributive
               adjectives

         b.      the affective/interactional side: private verbs (e.g., think, feel, …), that-deletion,
                 contractions, present tense verbs, second person pronouns, do as pro-verbs,
                 analytic negation, demonstrative pronouns, general emphatics.

        If one checks which of these features are attested in sentence 20 (and 21), it is clear that
 these two sentences score highly on the informational side of the continuum and much less so on
 the affective/interactional side of the continuum: The sentences

         contain many nouns (case, news outlet, America, propaganda, U.S. politics reporter,
         government, propaganda, government again) and many long words (and exact binomial
         tests indicate that the average numbers of characters of the words in these sentences are
         high enough to be statistically significantly longer than those of the other utterances:
         psent20<0.0001 and psent21<0.01);

         contain several prepositional phrases (in this case, in America, by the Russian
         government, for that government); and attributive adjectives or similarly-behaving
         modifiers (pro-Trump right wing, Russian propaganda, on air U.S. politics reporter,
         Russian government);

         contain no instances of private verbs, that-deletion, contractions first or second person
         pronouns, do as pro-verbs, analytic negation or demonstrative pronouns – the only
         features of the affective/interactional side they contain are (i) present tense marking and
         (ii) one or two emphasizing adverbs (really literally, to be discussed below).

 Interim conclusion(s): Sentence 20 exhibits many more features characteristic of the
 informational register than of the affective/interactional register, making it ever less likely that an
 ordinary viewer would categorize it as opinion rather than factual information.

 1.3.3 The immediate context and Maddow's own sign-posting of linguistic function

        A final, particularly striking aspect of this show’s transcript points in the same direction.
 The fact of the matter is that Maddow provided very explicit sign-posting/marking of linguistic
 function. For instance, sentence 10 ended with a factual-information part, as discussed above. It
 was followed by sentence 11, which consisted of just the word what with an incredulity

                                                    9


                                                                                                             Page 24
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.159 Page 11 of 21


 intonation; in other words, the hearer/viewer could not help but notice the clear separation of the
 factual-information part that is sentence 10 with and the evaluative/opinion utterance that is
 sentence 11.

        Crucially, this patterning continues. After sentence 11, sentences 12 to 14 went back to
 reporting factual information, but after that sequence, Maddow again clearly highlighted the
 switch from factual information (in sentences 12 to 14) to opining (in sentence 15) with an
 explicit epistemic marker (I mean). When she then ended sentence 15 and returned to factual
 information in sentence 16, she again prefixed every single part of the then following
 interactional/evaluative interlude (sentences 17-19) with an expression that is a clear invitation to
 an ordinary viewer to interpret what follows as commentary:

        I mean, what? in sentence 17;

        I mean in sentence 18; and

        Hey plus irony intonation in sentence 19.

        Revealingly, sentence 20 (the sentence in question) and sentence 21 did not receive any
 such marking precisely because, according to all the criteria from above, they reverted to
 factual-information reporting. What is more, this analysis is supported by the fact that the very
 next sentence after 21 – sentence 22 – did indeed feature another marker (I mean again)
 representing another reversal to opinion statements.

        In other words, both before and after the sentence in question, Maddow used both
 discourse markers (mostly I mean) and intonation to repeatedly indicate the beginning of an
 opining part after a factual-information part, and she also later used other epistemic and
 evidential markers (I guess, we expect (multiple times), and another I mean). However, (i) she
 did not do that precisely before the sentence in question and (ii) all linguistic characteristics of
 that sentence in question are compatible with the function of imparting factual-information rather
 than with that of opining. In a highly-structured and transparent way, Maddow separates
 informational/factual reporting and opining in a way that strongly suggests sentence 20 is factual.

 Interim conclusion(s): Hardly any features of the linguistic context that we know language
 comprehenders use to differentiate between factual-information and opinion statements support
 the claim that sentence 20 is an opinion statement. On the contrary: (i) there are virtually no
 lexical, grammatical, or intonational characteristics both from a theory-driven top-down
 approach as well as from a data-driven bottom-up approach that would lead speakers to
 categorize sentence 20 (and 21) to be statements of opinion and (ii) Maddow's own sign-posting
 of her opening monolog does in fact mark many (parts/sequences of) sentences as opinions, but –
 crucially – not sentence 20 (or 21).

        The following and final major section is concerned with the defendants’ claim that the use
 of the word literally connotes opinion.




                                                  10


                                                                                                         Page 25
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.160 Page 12 of 21


 2      Does Rachel Maddow's use of literally mark the following as not literally true?

 2.1    General introduction

       The defendants contend that literally connotes opinion. To evaluate this contention, one
 needs to consider the meaning of literally, how it is used in general, and how it is used in the
 show in question – both within sentence 20 but also before.

        The issue under investigation is ultimately one of ordinary meaning, namely, here, the
 question of how an average or reasonable/ordinary viewer would understand sentence 20. For a
 very long time, ordinary meaning was only approached with dictionaries, etymologies, and legal
 practitioners' intuitions. However, as demonstrated in detail by Mouritsen (2010) or Lee &
 Mouritsen (2018), relying on these sources to address questions of ordinary meaning – i.e. how
 an ordinary speaker/listener would use/comprehend an expression – is extremely problematic.

        Dictionaries can be a suitable tool to identify possible or permitted meanings of a word,
 but they actually have very little to offer when it comes to determining the ordinary meaning
 that a word would have in a certain context, i.e. exactly what is at issue here. This is due to many
 things, including that dictionaries were actually never intended to document ordinary use and
 that dictionaries are commercial endeavors whose space constraints do not even permit
 exhaustive coverage of ordinary meanings.

        For such reasons, experts in language and linguistic meaning have for the last 50 to 60
 years more and more relied on different kinds of data to discuss matters of (ordinary) meaning:
 (i) collections of examples of expressions used in authentic/natural speech situations and (ii)
 large databases of texts produced in authentic/natural speech situations, which were above
 introduced as corpora. This is because, in a nutshell, if one wants to determine how ordinary
 viewers/readers would understand an expression, what's better than using the meanings or
 functions ordinary viewers/readers see these expression having most often/reliably?

        This methodological development – the emergence of corpus linguistics as one of the
 currently most widespread linguistic methods – has also led to a growing use of corpus-linguistic
 methods in legal scholarship and practice. Many District, Federal, and Appellate Courts and even
 the Supreme Court of the United States have now been offered or even requested corpus-
 linguistic testimony, and many corpus-linguistically informed amicus briefs have been submitted
 to various courts in the country; see Appendix 2 for a selective list of cases using or discussing
 corpus-based linguistic analysis and amicus briefs.

        Given the fundamental shortcomings of using dictionaries to address questions of
 ordinary, not just possible, meaning, and the growing acceptance of corpus methods in legal
 application, the current analysis of expressions involving literally and its ordinary meaning will
 therefore include dictionary information as only one part, but also rely on linguistic research
 based on ordinary uses of literally in authentic settings.




                                                 11


                                                                                                        Page 26
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.161 Page 13 of 21


 2.2   The meaning and use of literally in general
 2.2.1 The meaning and use of literally in reference works

       Looking up both literal and literally in Merriam-Webster's (2004) The Merriam-Webster
 Dictionary as well as looking up literally at <https://www.merriam-webster.com/> (retrieved 24
 November 2019) suggests that the defendants’ representation of literally's meaning and use is
 incomplete.

 (15)   Merriam-Webster's (2004) dictionary, s.v. literal:




 (16)   Merriam-Webster's (2004) dictionary, s.v. literally:



 (17)   Merriam-Webster's online version, s.v. literally:




        The defendants’ memorandum quotes only one definition of literally (sense 2, 'in effect')
 and, ignores sense 1; more importantly, this ignores the uses of literally described in senses 1b
 ('in a literal sense or manner', "used to emphasize the truth and accuracy of a statement or
 description") and 1d ('in a literal sense or manner', "in a completely accurate way").

 2.2.2 The meaning and use of literally in linguistic research

       What does linguistic research have to say about the meaning and uses of literally? The
 most sophisticated study of literally to date is Israel (2002), whose data consist of an ad hoc
                                                12


                                                                                                     Page 27
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.162 Page 14 of 21


 collection of examples from various sources and two well-known corpora of American English
 (the Brown and the Switchboard corpora). Among his observations relevant to the current task,
 he points out one essential characteristic of literally: According to the famous set of Gricean
 maxims (after philosopher H.P. Grice), communication in general is assumed to be cooperative.
 That means, in the absence of evidence to the contrary, interlocutors are assumed to make
 statements that are true, as informative as is required, relevant, and perspicuous. That in turn
 means that using literally should only ever be required if it is necessary to indicate to the
 comprehender that a possible figurative meaning is not the intended one.

        However, over the last 250 years or so, literally has also assumed a variety of other
 functions and the way it is doing so is in fact comparable to that of words like very, really, truly,
 or genuinely, whose historical developments into intensifier adverbs has been completed. While
 native speakers are of course usually not aware of how the meaning of an expression changes
 over hundreds of years, the fact of the matter is that, since literally's historical development is
 not yet complete, at this point in time, it has multiple functions that speakers need to grapple
 with as they decide what to say.

        Crucially for the present task, Israel shows that, currently, literally has a variety of
 different features and functions:

        Among other things, the use of orthodox literally may suggest: (i) that the speaker
        considers what is being said especially remarkable; (ii) that the speaker is
        committed to the strongest possible interpretation of his or her words; (iii)
        that the speaker considers this particular choice of words especially fortuitous; or
        (iv) that the speaker considers these words the best way of expressing what she
        has to say. […] While all of these inferences started out as conversational
        implicatures of literally's orthodox use, they are, by now, at least loosely
        associated with the word itself. (Israel 2002:426)

        He goes on to demonstrate that one of literally's central functions now is not so much
 (anymore) that of "marking a commitment to a narrowly construed sentence meaning" (e.g., by
 determining which of the senses of a word is intended) but instead marking "the speaker's
 commitment to the intended utterance meaning". (p. 428). More to the point even, his examples
 show that the use of literally can be "closely parallel" to uses of really and truly (i.e.
 intensifiers whose historical development is complete) and that, often,

        it makes no difference whether the language used is gurative or not – the point is
        that the language used is perfectly suited to express the speaker's meaning, and
        that the speaker is strongly committed to the truth of that meaning. (Israel
        2002:429, my emphasis)

         Later studies and discussions of literally (e.g. Liberman 2011, Park 2016) discuss different
 aspects of literally (e.g., its co-occurrence with almost or different historical data), but neither
 alter, nor add substantively to, the inventory of functions literally serves.




                                                  13


                                                                                                         Page 28
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.163 Page 15 of 21


 2.2.3 The meaning and use of really literally in contemporary American English talk shows

         Given that the sentence in question does not just use literally, but really literally, I
 conducted a search of examples of this expression in the Corpus of Contemporary American
 English (<https://www.english-corpora.org/coca/>). The search, conducted on 24 November
 2019, resulted in 21 instances, 20 of which were from spoken uses (mostly TV talk shows, i.e. a
 context of exactly the kind relevant to the current question), with the remaining one being from
 Harper's Magazine. Interestingly enough, the majority of instances are instances where what
 literally modifies is meant literally; the following is a list of representative examples (slightly
 edited for clarity):

 (18)   If you really literally need to say "excuse me, where's the pay phone?" […]

 (19)   they are making beautiful music together -- […] – but apparently it's really literally just
        music they are making

 (20)   We do not want to have a war here that could cause really literally hundreds of
        thousands of casualties

 (21)   when you're actually standing over the bomb, and it's really literally impossible to think
        about anything other than the simple mechanics of diffusing the bomb.

 (22)   And that's really literally that simple.

 Interim conclusion(s): The way in which an ordinary speaker would understand a word is often
 not inferrable from dictionary definitions. Research findings show that literally's function often
 is similar to that of intensifiers such as really or truly – it often instructs the hearer to adopt the
 strongest possible interpretation (within a given context) – and its epistemic function is to reflect
 a high degree of commitment of the speaker to the truth of the utterance. However, when
 ordinary speakers in TV talk shows use it after really, literally typically modifies propositions
 that are supposed to be interpreted literally.

        After this long overview, the following will now apply these points and findings.

 2.4   The use of literally in the show
 2.4.1 Which sense of literally did Maddow use?

       The way the defense discusses sentence 20, repeated here for convenience, is problematic
 in many ways:

        In this case, the most obsequiously pro-Trump right wing news outlet in America really
        literally is paid Russian propaganda.

        First, the defense quotes the definitions offered by the dictionary selectively: They both
 leave out senses 1b and 1d, which could theoretically be relevant. As shown above in Section
 2.2.2, literally can very well be used with things that are literally true, so both dictionary senses

                                                   14


                                                                                                           Page 29
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.164 Page 16 of 21


 of literally are possible here. In addition, if one actually looks up literal, the adjective from
 which literally is derived and the adjective that literally's dictionary definition relies on, one
 finds that one of its meanings in turn is 'adhering to fact'. Because of both of the above points,
 senses 1b ('used to emphasize the truth and accuracy of a statement or description') and 1d ('in a
 completely accurate way') are relevant to the interpretation and would, if adopted, indicate that
 Maddow's statement was in fact one "emphasiz[ing] the truth and accuracy of the statement" that
 "[OAN] is paid Russian propaganda".

      Second, even if one accepted the defendants’ somewhat selective conclusion that literally
 means 'in effect,' then Maddow's sentence 20 becomes the version in (23) below:

 (23)   In this case, the most obsequiously pro-Trump right wing news outlet in America really
        in effect is paid Russian propaganda.

       Critically, this reading proposed by the defendants, if accepted, would not negate an
 average or reasonable/ordinary viewer from understanding this sentence as factual. Take this
 thought experiment. Imagine Maddow said the following on her show:

 (24)   President Trump literally/in effect paid Stephanie Clifford (a.k.a. Stormy Daniels) hush
        money for her silence.

        The vast majority of the show's target audience, most of which probably harbor dislike of
 President Trump, would have no problem whatsoever considering this statement as one that is
 both factual and accurate. And they would do so in spite of the fact that, as far as one knows
 (<https://en.wikipedia.org/wiki/Stormy_Daniels#Trump_affair_allegations>), Stephanie Clifford
 did in fact not get paid directly (in the sense of 'receive a personal check signed and handed
 over') by Donald J. Trump.

        Therefore and by analogy, if literally's 'in effect' meaning results in (24) being perfectly
 acceptable as a factual and accurate statement, then why would the same not apply to Maddow's
 sentence 20? It would apply, which means that even assuming literally's 'in effect' meaning in
 (24), this assumption does not justify the conclusion that Maddow's statement was commentary
 or opinion rather than factual.

 2.4.2 How is literally actually used and what does this imply?

         There are other major problems the defendants’ position. We have seen in the hypothetical
 example (24) above, but also in the linguistic research literature, that literally's function is not
 only to precede and emphasize things that not literally true, which means the mere presence of
 literally does not automatically render what follows something "that is not literally true or
 possible" and the sentence an opinion. The defendants’ position is also severely undermined by
 Maddow’s own linguistic choices. Recall sentence 16 of the transcript:

 (7)    [factualinfo:beg] We literally learned today that that outlet the president is promoting
        shares staff with the Kremlin. [factualinfo:end]



                                                 15


                                                                                                        Page 30
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.165 Page 17 of 21


        In this sentence, the presence of the evidential expression We […] learned today indicates
 that Maddow is very much committed to the truth of what follows. It is clear that Maddow
 herself used literally above precisely not in the way that the defendants claim literally is used.

         Maddow also has a history of using literally in utterances where she wants the viewer to
 believe the proposition that literally modifies to be true. In other words, Maddow uses literally
 like this regularly; here are a few examples from four randomly selected show transcripts with
 literally highlighted in bold type and the content modified by literally underlined:

 (25)   You can see there there's literally a heading in the document the illegal campaign
        contribution scheme. [The Rachel Maddow Show, 17 July 2019]

 (26)   Literally, the neo-Nazis and the white supremacists who did what they did in
        Charlottesville, not only are they being sued by the people who got hurt there, but those
        white supremacists have just been ordered by a judge to pay the victims` attorney fees,
        which means the neo-Nazis are now being ordered by a court to pay for the privilege of
        themselves being sued and to pay the costs of the attorneys who are suing them. [The
        Rachel Maddow Show, 9 August 2019]

 (27)   […] they have appointed wildly unquali ed people to try to become federal judges,
        including some people who are literally explicitly rated unquali ed by the American Bar
        Association. [The Rachel Maddow Show, 15 August 2019]

 (28)   You might remember, one of the things that happened right after Trump red James
        Comey, literally two days after, that was that just by coincidence, there happened to be
        scheduled a big intelligence hearing, an annual oversight hearing on worldwide threats.
        [The Rachel Maddow Show, 12 September 2019]

         In all these (and other) cases, Maddow clearly does not want the viewer to infer from the
 presence of literally that the following underlined material is not literally true. From a
 psycholinguistic perspective, this means that an average/ordinary viewer could have learned (in
 the psychological/psycholinguistic sense of 'implicit learning') that, in Maddow's idiolect,
 literally regularly precedes information that is to be taken literally, a kind of co-occurrence
 information, or contingency, that underlies most forms of associative learning in humans and
 many other species (see Ellis 2006 for contingency learning in language acquisition).

 2.4.3 What did Maddow actually say?

        To sum up, the relevant expression contains two adverbs, one of which (really) only
 functions as an intensifier, the other one (literally) is functioning as a commitment-indicating
 intensifier. If we return to the empirical data of how other speakers of American English use the
 phrase really literally in exactly the same context, namely TV shows (see examples (18) to (22)
 in Section 2.2.3 above), then these data indicate that most of the time the meaning of whatever
 follows really literally can in fact be interpreted literally; again, this means that the defense’s
 argument – is paid Russian propaganda in sentence 20 is not meant to be true – is inconsistent
 with an analysis of ordinary meaning.

                                                 16


                                                                                                       Page 31
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.166 Page 18 of 21



 Interim conclusion: Applying the linguistic analysis and data of literally to Maddow's statement
 reveals that: (i) literally does not only precede material that's not literally true and, thus, an
 opinion; (ii) it makes the sentence's interpretation as factual information more likely; and (iii)
 independent data show the use of really literally in American talk shows regularly precedes
 statements that are literally true.


 3       Conclusion

         On the basis of all of the above and as indicated at the beginning of this report, I conclude
 that it is very unlikely that an average or reasonable/ordinary viewer would consider the sentence
 in question to be a statement of opinion. Rather, all the linguistic evidence suggests that it is
 much more likely that:

         the broad overall and specific context of the utterance and its specific linguistic
         characteristics would lead an average viewer towards considering the statement a
         statement of fact;

         the way literally has developed historically, the way it is used nowadays, and its
         juxtaposition with really would lead an average viewer to (i) adopt the strongest possible
         interpretation that the context (Maddow’s contextualizing remarks) allows for and (ii)
         accept that as a statement of fact that Maddow emphasizes and to whose truth she
         strongly commits herself.


 Appendix and references

 Appendix 1 Transcript of the relevant opening monolog of The Rachel Maddow Show

 Table 1:         Sentence-by-sentence display of the transcript of the relevant part of the show,
                  with the relevant sentence (20) as well as other expressions relevant to the
                  analysis are highlighted in bold

 # Sentence
 1 Thanks to you at home for joining us this hour.
 2 Happy to have you here this Monday night.
 3 If the FOX News Channel is insufficient pro-Trump for you, you may or may not know that there is another
   boutique little news outlet that is designed specifically for Trump mega fans.
 4 It's called One America – One America News Network.
 5 The Trump White House gave this boutique outfit a hard pass for access to the White House grounds and a
   permanent seat in the White House briefing room.
 6 Remember when the White House used to hold press briefings?
 7 They had a seat for those.
 8 President Trump also started quoting this little news outlet and frequently telling people that they should be
   watching them, praising their ratings, which is the highest possible praise from this president, right?

                                                         17


                                                                                                                    Page 32
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.167 Page 19 of 21


  # Sentence
  9 Today has been a more ridiculous than most day in the news and there is a ton going on, and we've got a very
    busy show.
  10 But I have to tell you, perhaps the single most perfectly formed story of the day, the single most like sparkly
     [little] story of the entire day is this scoop from reporter Kevin [Poulsen] at “The Daily Beast" who has sussed
     out that Trump's favorite more Trumpier than Fox TV network, the one that the president has been promoting
     and telling everyone they should watch and is better than Fox, turns out that [little news] network has a full
     time on air reporter who covers U.S. politics who is [also] simultaneously on the payroll of the Kremlin.
  11 What?
  12 Because at the same time he works for Trump's favorite One America News team, he is also being paid by the
     Russian government to produce government-funded pro-Putin propaganda for a Russian government funded
     propaganda outfit called Sputnik.
  13 Sputnik, of course, had a key role in the Russian government's intervention in the 2016 election to help Trump,
     according to the intelligence committee's assessment of that attack.
  14 Sputnik has also formally registered with the U.S. Justice Department as an agent of a foreign power.
  15 I mean, there is a lot of news today, but among the giblets the news gods dropped off their plates for us to eat
     off the floor today is the actual news that this super right wing news outlet that the president has repeatedly
     endorsed as a preferable alternative to Fox News, because he thinks Fox is insufficiently pro-Trump, so now
     he likes this is other outlet better.
  16 We literally learned today that that outlet the president is promoting shares staff with the Kremlin.
  17 I mean, what?
  18 I mean, it's an easy thing to throw out, you know, like an [epithet] in the Trump era, right?
  19 Hey, that looks like Russian propaganda.
  20 In this case, the most obsequiously pro-Trump right wing news outlet in America really literally is paid
     Russian propaganda.
  21 [Their] on air U.S. politics reporter is paid by the Russian government to produce propaganda for that
     government.
  22 I mean, this is the kind of news we are supposed to take in stride these days.
  23 And we do our best.
  24 That is just one of the things we learned today.
  25 And I guess you just swallow that and then you move on.
  26 And we expect that they won't fire their Kremlin staffer and we expect that the president will keep promoting
     them, and we expect that other right wing news outlets wonder if they should have a Kremlin staffer doing
     U.S. politics reporting, too.
  27 It probably makes it easier to get the message.
  28 I mean – anyway, let's get to it.
  29 As I said, there is a lot going on.
  30 And given all of the drama that's happening right now in Washington and how much more dramatic it's going
     to get in Washington over the next two days, I actually want to start tonight with something in Washington
     that was a tremendously solemn




                                                           18


                                                                                                                        Page 33
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.168 Page 20 of 21


 Appendix 2: Cases and amicus briefs using or discussing corpus-based linguistic analysis

 Cases using or discussing corpus-based linguistic analysis
        In the Matter of the Adoption of Baby E.Z., 266 P.3d 702, 715-32 (Utah 2011)
        State v. Rasabout, 356 P.3d 1258, 1271-90 (Utah 2015)
        People v. Harris, 885 N.W.2d 832 (Mich. 2016)
        Fire Ins. Exch. v. Oltmanns, 416 P.3d 1148, 1163 n.9 (Utah 2018)
        Carpenter v. United States, 138 S.Ct. 2206, 2235, 2238-39 (2018)
        Wilson v Safelite Group, Inc., Case No. 18-3408 (6th Cir. July 10, 2019)
        Concurring opinion by Judge Amul R. Thapur, slip op. 13-22 ("corpus linguistics is a
        powerful tool for discerning how the public would have understood a statute's text at the
        time it was enacted")
        Concurring opinion by Judge Jane B. Stranch, slip op. 23-26 ("the use of corpus
        linguistics is a difficult and complex exercise … I would leave this task to qualified
        experts, not to untrained judges and lawyers.")
        Caesars Entertainment Corp. v. Int'l Union of Operating Engineers, Case No. 18 2465,
        slip op. at 7-8 (3rd Cir. Aug 1, 2019)
        State of Idaho v. Lantis, Docket No. 46171 (Supreme Court of Idaho Aug. 23, 2019)
        Richards v. Cox, 2019 UT 57, slip op. at 8-11 (Supreme Court of Utah September 13,
        2019)

 Amicus briefs using or discussing corpus-based linguistic analysis I was involved in
       2019. Baron, Dennis E. Alison L. LaCroix, Stefan Th. Gries, & Jason Merchant. Amicus
       brief with the U.S. Supreme Court in the case New York State Rifle & Pistol Association
       Inc., Rommolo Colantone, Efrain Alvarez, & Jose Anthony Irizarry v. The City of New
       York and the NYPD License Division (On Writ of Certiorari to the United States Court
       of Appeals for the 2nd Circuit.)
       2019. Slocum, Brian G., Stefan Th. Gries, & Lawrence Solan. Amicus brief with the U.S.
       Supreme Court in the case Gerald Lynn Bostock v. Clayton County, GA (On Writs of
       Certiorari to the United States Courts of Appeals for the 11th, 2nd, and 6th Circuits.)
       2018. Amicus curiae to James Heilpern & Gene C. Schaerr's amicus brief with the U.S.
       Supreme Court in the case Lucia & Lucia Companies, Inc. v. Securities and Exchange
       Commission (On Writ of Certiorari to the United States Court of Appeals for the D.C.
       Circuit.)
       2018. Amicus curiae to James Heilpern & Gene C. Schaerr's amicus brief with the U.S.
       Supreme Court in the case Rimini Street, Inc. & Seth Ravin v. Oracle USA, Inc, Oracle
       America, Inc., & Oracle International Corporation (On Writ of Certiorari to the United
       States Court of Appeals for the 9th Circuit.)




                                               19


                                                                                                    Page 34
Case 3:19-cv-01713-BAS-AHG Document 19-5 Filed 12/02/19 PageID.169 Page 21 of 21


 References

 Biber, Douglas. 1988. Variation across speech and writing. Cambridge: Cambridge University
         Press. (citations are from the 1995 printing)
 Ellis, Nick C. 2006. Language acquisition as rational contingency learning. Applied Linguistics
         27(1). 1-24.
 Ferreira, Fernanda, Karl G.D. Bailey, & Vittoria Ferraro. 2002. Good-enough representations in
         language comprehension. Current Directions in Psychological Science 11(1). 11-15.
 González, Montserrat, Paolo Roseano, Joan Borràs-Comes, & Pilar Prieto. 2017. Epistemic and
         evidential marking in discourse: Effects of register and debatability. Lingua 186-187(1).
         68-87.
 Gries, Stefan Th. & Brian G. Slocum. Ordinary meaning and corpus linguistics. Brigham Young
         University Law Review 6. 1417-1472.
 Israel, Michael. 2002. Literally speaking. Journal of Pragmatics 34(4). 423-432.
 Lee, Thomas R. & Stephen C. Mouritsen. 2018. Judging ordinary meaning. The Yale Law
         Journal 127. 788-1105.
 Mouritsen, Stephen C. 2010. The dictionary is not a fortress: Definitional fallacies and a corpus-
         based approach to plain meaning. Brigham Young University Law Review 1915-1979.
 Liberman, Mark. 2011. They almost non-metaphorically never complain about this! Language
         Log, URL <https://languagelog.ldc.upenn.edu/nll/?p=3007>, retrieved 23 November
         2019.
 Maddow, Rachel. 2019. Blowout: Corrupted democracy, Rogue State Russia, and the richest,
         most destructive industry on Earth. Crown Publishers.
 Merriam-Webster. 2004. The Merriam-Webster Dictionary. Springfield, MA: Merriam-Webster,
         Inc.
 Merriam-Webster online dictionary. URL <https://www.merriam-webster.com/>, accessed 24
         November 2019.
 Mitchell, Amy, Jeffrey Gottfried, Michael Barthel, & Nami Sumida. 2018. Distinguishing
         between factual and opinion statements in the news. Pew Research Center, URL:
         <https://www.journalism.org/2018/06/18/distinguishing-between-factual-and-opinion-
         statements-in-the-news/>, retrieved 23 November 2019.
 Park, Semi. 2016. Literally does not always mean literally: a corpus- based diachronic study on
         literally as an intensifier. SNU Working Papers in English Linguistics and Language 14.
         124-142.




                                                20


                                                                                                      Page 35
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.170 Page 1 of 4



   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 COLIN H. ROLFS (State Bar No. 280654)
       crolfs@millerbarondess.com
   4 JUSTIN P. MCCARTHY (State Bar No. 317169)
       jmccarthy@millerbarondess.com
   5 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   6 Los Angeles, California 90067
       Telephone: (310) 552-4400
   7 Facsimile:   (310) 552-8400
   8 Attorneys for Plaintiff Herring Networks, Inc.

   9

  10

  11                            UNITED STATES DISTRICT COURT
  12                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14 HERRING NETWORKS, INC.,                          CASE NO. 3:19-cv-01713-BAS-BGS
  15                   Plaintiff,                     Assigned for All Purposes to:
                                                      Hon. Cynthia Bashant
  16              v.
                                                      DECLARATION OF AMNON Z.
  17 RACHEL MADDOW; COMCAST                           SIEGEL IN SUPPORT OF
       CORPORATION; NBC UNIVERSAL                     PLAINTIFF HERRING NETWORK
  18 MEDIA, LLC; AND MSNBC CABLE                      INC.’S OPPOSITION TO
       LLC.                                           DEFENDANTS’ SPECIAL MOTION
  19                                                  TO STRIKE
                       Defendants.
  20                                                  [Filed Concurrently with Opposition;
                                                      Declaration of Charles Herring and
  21                                                  Declaration of Professor Stefan Th.
                                                      Gries]
  22

  23                                                  Action Filed: September 9, 2019
                                                      Hearing Date: December 16, 2019
  24                                                  Trial Date:   None
  25

  26

  27

  28
       444499.1                                                     Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                        OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.171 Page 2 of 4



   1                      DECLARATION OF AMNON Z. SIEGEL
   2        I, Amnon Z. Siegel, declare as follows:
   3        1.     I am an attorney duly admitted to practice before this Court. I am a
   4 partner with Miller Barondess, LLP, counsel of record for Plaintiff Herring

   5 Networks, Inc. (“Herring”). I have personal knowledge of the facts set forth herein,

   6 and if called as a witness, I could and would competently testify to all of said facts.

   7 I make this declaration in support of Herring’s Opposition to Defendants’ Special

   8 Motion to Strike.

   9 Rachel Maddow’s Use of the Word “Literally”

  10        2.     Attached hereto as Exhibits A-D are true and correct copies of excerpts
  11 from transcripts of The Rachel Maddow Show reflecting Rachel Maddow’s

  12 (“Maddow”) use of the word “literally.”

  13 The New York Times Magazine Article

  14        3.     Attached hereto as Exhibit E is a true and correct copy of an article
  15 from the October 1, 2019 edition of The New York Times Magazine entitled, “This Is

  16 the Moment Rachel Maddow Has Been Waiting For.”

  17 Discovery Should Be Permitted

  18        4.     If the Court disagrees that Herring has made a prima facie showing for
  19 its defamation claim, Herring would seek discovery regarding the context of Rachel

  20 Maddow’s statement that OAN “really literally is paid Russian propaganda,”

  21 including discovery into the journalistic practices of The Rachel Maddow Show and

  22 how viewers reasonably understood her statement.

  23        5.     The parties have not yet engaged in a discovery conference pursuant to
  24 Rule 26(f) of the Federal Rules of Civil Procedure, and Defendants’ counsel has

  25 repeatedly declined my request to initiate a conference pursuant to Rule 26(f).

  26 Accordingly, no discovery has taken place in this action.

  27        6.     If Plaintiff is able to take discovery, it would seek documents, other
  28 written discovery, and deposition testimony from the Defendants concerning:
     444499.1                                 1                Case No. 3:19-cv-01713-BAS-BGS
          DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                      OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.172 Page 3 of 4



   1               The journalistic practices of The Rachel Maddow Show, including any
   2
                    documents and communications reflecting any investigation conducted in
                    connection with the July 22, 2019 segment concerning One America News
   3                Network (the “Segment”);
   4
                   How Maddow’s viewers understood her Segment, including any
   5                documents and communications Defendants received from viewers in
   6                response to the Segment;

   7               Any documents or communications relating to Defendants’ contention that
   8                The Rachel Maddow Show is “opinion- or commentary-focused media,”
                    as alleged in the Motion to Strike. (Dkt. No. 18-1 (“Mem”) at 12:15-16.)
   9

  10               Any documents or communications supporting or contradicting
                    Defendants’ contention that viewers of The Rachel Maddow Show
  11                “anticipate efforts by the parties to persuade others to their position by use
  12                of epithets, fiery rhetoric, or hyperbole,” as alleged in the Motion to Strike.
                    (Mem at 13:3-4.)
  13

  14              7.    The facts resulting from such discovery would relate to the elements of
  15 Herring’s claim and the merits of Defendants’ Motion to Strike. Among other

  16 things, Herring expects that such discovery will reveal that, contrary to the claims

  17 made in Defendants’ Motion to Strike, The Rachel Maddow Show aims to produce

  18 factual content, not opinion-based commentary. Moreover, Plaintiff expects that
  19 such discovery will reveal that when Maddow told her viewers that OAN “really

  20 literally is paid Russian propaganda,” her audience believed that statement to be a

  21 fact.

  22              I declare under penalty of perjury under the laws of the United States of
  23 America that the foregoing is true and correct.

  24              Executed on this 1st day of December, 2019, at Los Angeles, California.
  25

  26

  27                                                   Amnon Z. Siegel
  28
       444499.1                                   2                 Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                        OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.173 Page 4 of 4



   1     INDEX OF EXHIBITS TO THE DECLARATION OF AMNON Z. SIEGEL
   2      Exhibi                        Description                                   Pg. No.
   3       t No.
   4
            A.   September 11, 2019 MSNBC Rachel Maddow Transcript -                4-7
                 “Democratic debate kicks off tomorrow”
   5
            B.   September 4, 2019 MSNBC Rachel Maddow Transcript –                 8-10
   6             “Britain faces October 31st Brexit deadline”
   7        C.   September 6, 2019 MSNBC Rachel Maddow Transcript –                 11-14
                 “Trump holds up Ukraine military aid”
   8
            D.   September 5, 2019 MSNBC Rachel Maddow Transcript –                 15-17
   9             “Dorian moving North along Eastern Seaboard”
  10         E.  October 2, 2019 New York Times Article – “This Is the              18-25
                 Moment Rachel Maddow Has Been Waiting For”
  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       444499.1                                   3                 Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                        OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.174 Page 1 of 4




          EXHIBIT A




                                                                            Page 4
     Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.175 Page 2 of 4


Rachel Maddow Transcripts / Rachel Maddow


 Democratic debate kicks oﬀ tomorrow. TRANSCRIPT:
 9/11/19, The Rachel Maddow Show.
  09/11/19 09:00 PM



 Guests:
 Maria Isabel Bueso

 Transcript:
 MEGAN TWOHEY, INVESTIGATIVE REPORTER, The NEW YORK TIMES: We certainly had

 no idea what the impact would be. At “The New York Times”, all we know in

 2017 is that we were committed to reporting on sexual harassment across a

 variety of industries, from the restaurant industry, to Silicon Valley, to

 Hollywood, to auto plants.




 And our hope, obviously, was they would help bring about change.




 ALI VELSH, MSNBC HOST: Yes.




 TWOHEY: But we couldn`t be sure what was going to have what impact.




 VELSHI: It was the tip of the spear.




 Thank you for not only your remarkable reporting, but for this book that

 tells us about how it all went down. Megan Twohey, Jodi Kantor.




 And that`s it for ALL IN this evening.




 “THE RACHEL MADDOW SHOW” starts right now.


                                                                                 Page 5
   Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.176 Page 3 of 4
Trump has shed his third national security advisor.




There is certainly no sign yet of who else might come in as Trump`s next

national security advisor. Amid speculation now that maybe President Trump

will decide he doesn`t want anyone in that job. I mean, the national

security advisor`s job is to coordinate the whole policy process in the

White House when it comes to national security and foreign policy. They

coordinate the whole policy process in the various parts of the White House

and the Security Council among various government agencies.




The whole idea is that somebody is running that deliberative process to

give the president the best most comprehensive information, right, to make

sure that the deliberative process about policy in any presidential

administration is very well-informed and very responsible and is full of,

you know, subject matter expertise that you`re getting from the most –

that is not exactly the tune this presidency has danced to thus far.

That`s not exactly how they work.




And if you think about it – I mean, honestly, if you don`t have a policy

process anymore, if the policy process is president want, president get, I

mean, if that`s it why bother having someone nominally in charge of the

policy process? Why bother?




Also, it`s the anniversary of the 9/11 attacks.




Meanwhile,
Meanwh ile, today the Trump administ
                            administration
                                     ration ttried         through
                                              ried to push thro    one
                                                               ugh o ne of the

most controversial judicial nominee`s of Trump`s time in oﬃce. They

                                                                                 Page 6
    Case 3:19-cv-01713-BAS-AHG Document 19-7 Filed 12/02/19 PageID.177 Page 4 of 4
literally nominated him to the jjob
                                 ob two da
                                    two   ys ag
                                        days   o and then, boom, h
                                             ago                   eld his
                                                                 held

confirmation
confirmation hearing today.
                         y Get it done quick, get it don e before people
                     today.

know it`s happening.




That strategy may not be working.




(BEGIN VIDEO CLIP)




STEVEN MENASHI, JUDICIAL NOMINEE: After having a dispute with the partners

–




(CHANTING)




(END VIDEO CLIP)




MADDOW: As evidenced by the fact that it was actually hard to hear some of

that nominee`s opening statement today because people found out that

hearing was happening and there were loud protesters against him just

outside the hearing room door.




When the White House first signaled they were going to nominate Steven

Menashi to a federal appeals court job, to a lifetime appointment to a

court just one level below the Supreme Court, everybody knew it was going

to be controversial. This is somebody who is reportedly part of the

immigration working group in the Trump White House that`s led by Stephen

Miller. He has been coming up with their immigration policies.




                                                                                Page 7
Case 3:19-cv-01713-BAS-AHG Document 19-8 Filed 12/02/19 PageID.178 Page 1 of 3




          EXHIBIT B




                                                                            Page 8
     Case 3:19-cv-01713-BAS-AHG Document 19-8 Filed 12/02/19 PageID.179 Page 2 of 3


Rachel Maddow Transcripts / Rachel Maddow

 Britain faces October 31st Brexit deadline.
 TRANSCRIPT: 9/4/19, The Rachel Maddow Show.
  09/04/19 09:00 PM



 Guests:
 Josh Gerstein, Gillian Tett

 Transcript:
 RACHEL MADDOW, MSNBC HOST: Good evening, Chris. Thanks, my friend.




 HAYES: You bet.




 MADDOW: Much appreciated.




 And thank to you at home for joining us this hour.




 Today, as the Bahamas announced the death toll from Hurricane Dorian has

 climbed in the Bahamas from five as of this weekend to seven as of last

 night, to 20 as of tonight, the increasingly clear views we are getting of

 the overwhelming devastation in certain islands in the Bahamas, making it

 all but a certainty that that death toll will climb even higher than the 20

 killed that was described tonight by the Bahamian prime minister.




 Tonight, with that same storm now gaining strength again, as it zeros in on

 the southeastern United States, with both hurricane warnings and storm

 surge warnings in parts of Florida and Georgia and the Carolinas and

 Virginia tonight, today, the U.S. government in the midst of that stumbled

 into a station that we have never seen before. Honestly, we have never


                                                                                 Page 9
   Case 3:19-cv-01713-BAS-AHG Document 19-8 Filed 12/02/19 PageID.180 Page 3 of 3
this inane, muddled absurdity from the White House and the president in

particular has been to tune it out, right? Seek real information

elsewhere. Wait for this all to just pass.




And, yes, I think that`s true. That`s warranted on normal subjects and

normal days, but this really is a life-threatening emergency. It`s

literally an emergency,                            y although the
                     y a formally declared emergency,

president is making stuﬀ up about that, too.




Under U.S. federal law, if a state wants to ask for a federal emergency

declaration, that request has to be made to the federal government by the

top elected oﬃcial in the state. The request specifically has to come

from the governor of the state by law. In the state of North Carolina, the

governor is a Democrat, Roy Cooper. And his party aﬃliation is something

that should not matter at all when there is a hurricane looming oﬀ the

coast of his state.




But it was Democratic Governor Roy Cooper who on Monday made the formal

request to the federal government to declare an emergency in North Carolina

ahead of this oncoming storm. It had to be him who made the request.

That`s the law. The governor is the only public oﬃcial who can make that

request.




But the White House, the president himself even decided to lie about that,

stating instead that the federal government was making this declaration of

an emergency in North Carolina at the request of not the Democratic

governor there but instead at the request of one of the state`s Republican

                                                                              Page 10
Case 3:19-cv-01713-BAS-AHG Document 19-9 Filed 12/02/19 PageID.181 Page 1 of 4




          EXHIBIT C




                                                                           Page 11
     Case 3:19-cv-01713-BAS-AHG Document 19-9 Filed 12/02/19 PageID.182 Page 2 of 4


Rachel Maddow Transcripts / Rachel Maddow

 Trump holds up Ukraine military aid. TRANSCRIPT:
 9/6/19, The Rachel Maddow Show.
  09/06/19 09:00 PM



 Guests:
 Natasha Bertrand, Jared Higgs

 Transcript:
 CHRIS HAYES, MSNBC HOST: That is “ALL IN” for this evening.




 THE RACHEL MADDOW SHOW starts right now.




 Good evening, Rachel.




 RACHEL MADDOW, MSNBC HOST: That was spectacular. So good with the live

 audience, with the whole crew. So good, well done, my friend. Thank you.




 HAYES: You bet.




 MADDOW: Well-earned. Well done.




 All right. Thanks to you at home for joining us this hour. Super happy to

 have you here.




 I actually want to start with one little matter of business that I want to

 attend to right oﬀ the bat tonight. This is not about today’s news. But

 it’s a thing I promised I would keep you apprised of, so I just want to do

 it right away.


                                                                                Page 12
   Case 3:19-cv-01713-BAS-AHG Document 19-9 Filed 12/02/19 PageID.183 Page 3 of 4
MADDOW: It is just incredible.




In terms of thinking about the geography – so, you know, Glasgow,

obviously, one of the major cities in Scotland, there is a main Glasgow

airport which is right next to the city of Glasgow, this other airport that

we’re talking about is called Glasgow Prestwick airport, and they put in

Glasgow in it, it’s actually like 30 miles outside town. It’s easy to

understand why that airport, which is sort of on the coast away from

everything and, certainly away from the center of Glasgow might be in

economic distress, and it has been in economic distress for years.




The idea that under Trump, the U.S. military is flying into that little out

of the way airport, that is basically otherwise going to close, and

spending $11 million in fuel there at that airport to prop it up because

that’s the airport that services his golf course – I mean, honestly if

this were fiction, you would walk out – you would walk out because this is

too blunt. Just incredible.




We’ll be right back.




(COMMERCIAL BREAK)




MADDOW: So politico.com is out, you can see my marked up version of it.

This is what happens to news articles when they come out, and I can’t

believe them. What?




Politico.com
Politico.com out
             out with
                 with this
                      this jaw-dropping scoop tonight about a previously
                                                              previously

                                                                              Page 13
   Case 3:19-cv-01713-BAS-AHG Document 19-9 Filed 12/02/19 PageID.184 Page 4 of 4
undisclosed
undisclosed congressional investigation into the U.S. military apparently

diverting C17 cargo flights to stop at President Trump’s golf course in

Scotland, literally to have U.S. airmen stay at his golf reso
                                                         resort
                                                            ort so that

revenue from that goes to President Trump, but also having the C17s fuel up

at commercial rates at a struggling
                         struggling nearby airport that Trump
                                                        Trump needs to stay

open if he’s going to keep that golf course open.




These flights, these routine flights from Elmendorf air base in Alaska back

and forth to Kuwait, these supply trips, they always previously refueled at

U.S. military bases, which makes sense, they are military flights. But

now, apparently, Congress is investigating the fact that in the Trump era,

they have been refueling at Trump’s struggling Scottish golf course,

stopping there in both directions to and from Kuwait. Just astonishing.




So this is our life now, right? We get this stream of stories every day

now, some more astonishing than others, about the president using his

oﬃce for his own personal gain. Using it to line his profits, using it

to prop up some of the worst-performing parts of his business empire.




Here’s another story along the same lines, it’s the sort of darker it

ration of it. It is one thing to use the powers of the presidency to

direct money into your property. It is even a darker plot to use the

powers of the presidency like this. This is a story that was broken,

interestingly, today on the editorial page of “Washington Post.”




Last night on this program, we talked with California Congressman John

Garamendi about how the Trump administration is raiding U.S. military funds

                                                                              Page 14
Case 3:19-cv-01713-BAS-AHG Document 19-10 Filed 12/02/19 PageID.185 Page 1 of 3




       EXHIBIT D




                                                                           Page 15
    Case 3:19-cv-01713-BAS-AHG Document 19-10 Filed 12/02/19 PageID.186 Page 2 of 3


Rachel Maddow Transcripts / Rachel Maddow


 Dorian moving North along Eastern Seaboard.
 TRANSCRIPT: 9/5/19, The Rachel Maddow Show.
  09/05/19 09:00 PM



 Guests:
 Duane Sands, John Garamendi, Matt Segal

 Transcript:
 CHRIS HAYES, MSNBC HOST: And we hope that you tune in.




 That is ALL IN for this evening.




 “THE RACHEL MADDOW SHOW” starts right now.




 Good evening, Rachel.




 RACHEL MADDOW, MSNBC HOST: Honestly, as you head into your third one, are

 you thinking, whoo, it`s the last one, it`s been so much extra work, it`s

 been hard, are you thinking, darn it, it`s the last one, can`t we plan more

 of these?




 HAYES: I have – yes. More of that one honestly, and I have loved doing

 it and it`s – you know, I have neither built an airplane nor flown one,

 but it`s easy to fly one than build one, if that makes sense.




 MADDOW: Yes, right.




 HAYES: It was hard to get a new thing up on the air. It was stressful.


                                                                               Page 16
   Case 3:19-cv-01713-BAS-AHG Document 19-10 Filed 12/02/19 PageID.187 Page 3 of 3
And, again, this is – I mean, this is serious stuﬀ. This is – you know,

Special Operations forces training facilities and operations facilities in

Estonia, ammunition storage in Poland, air field upgrades in Hungary,

Slovakia, Romania.




So, it`s been interesting to watch this particularly in local newspapers

all around the country, right? There`s lots of people all over the country

who are starting to get mad about what the president is taking money from

to pay for his wall.




And, I mean, it does include some incredible stuﬀ like day care centers

and elementary schools for the kids of U.S. service members. They are

literally de-funding the day care center at Andr
                                            Andrews
                                                ews Air Force Base,
                                                              Base, which

is the home of Air Force
                   Force One. Enjoy your flight, Mr. President.




But these overseas cuts, the overseas ones, they have a specific message,

to Russia, that everything, all four of these pillars that the United

States set up as its response to Russia for what Russia did over the last

five years, to respond to them invading and seizing another part of a

country, all of that – I mean, the sanctions, kicked out of the G8,

military aid to the country they invaded and now our assistance to our NATO

allies to help them build up their capacity to deter what Russia is doing,

all of that, one, two, three, four, all of it piece by piece dismantled by

the Trump administration.




Yes, but don`t worry. Russia is clearly back in the box, really cowed and

worried about further bad behavior and what might happen to them

                                                                              Page 17
Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.188 Page 1 of 8




       EXHIBIT E




                                                                        Page 18
       Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.189 Page 2 of 8


                                                             ~ije   New Uorlc~inac~ ~Uagaai,ic

 FEATURE


 This Is the Moment Rachel Maddow Has
 Been Waiting For
 How the MSNBC host staked her show on Trump             —    and won the largest and most obsessive audience of her career.


    By Amanda Hess
    Published Oct. 1, 2019   updated Oct. 2, 2019


          achel Maddow was trying to get to work. She only had to get from the glass door of her doctor’s office to the tinted-windowed
          S.U.V. that was idling at the curb, waiting to spirit her to 30 Rockefeller Plaza, but there was a hitch. Maddow had torn three
         ligaments in her left ankle — fishing accident — and one of those ligaments ripped off a piece of her bone, so now she was
         lumbering toward the sidewalk, her foot strapped into a boot, her lanky body bent over crutches that creaked and boomed with
 every hit to the sidewalk. In Manhattan, this had the effect of a kind of ritualistic drumbeat, alerting every liberal within earshot to her
 presence.
A woman with a graying ponytail suddenly wriggled into Maddow’s path. ‘1Rachel,” she said, extending her phone to secure a selfie for a
friend in Oregon who watches her show every single night and was going to bug out when she saw this. Maddow smiled for the camera as
a man in long shorts planted himself 20 feet away, holding his own phone up horizontally to film the scene. When he saw Maddow see him,
he smiled and waved slowly, as if he were a proud relative capturing a milestone. Farther down the hlock, a woman screamed something
incomprehensible in her direction. As Maddow finally neared the curb, a woman with silver hair and chunky glasses materialized at her
side and said with blasé familiarity: “1 don’t know what happened to you, but I just want to say I love you. Keep up the good work. Can I
give you a hug?”
Maddow balanced on her good foot. She spread her crutches out to accommodate the stranger’s embrace. “What’s your name?” Maddow
asked brightly, as if she had hobbled out expressly for the purposes of saying hello. “Emily:’ she said. She made a perfunctory gesture
toward the silent bald man next to her. “This is Ed, my ex-husbandY
“Big fan of yours:’ Ed said, and he went in for a handshake, which Maddow was eager to meet until she discovered, midreach, that her
ankle could not make the pivot to a second greeter. “Whoa,” Maddow said. “No twisting! Sorry!”

“Be careful with her!” Emily said to Ed, and then, as she saw Maddow breaking away and toward the car, she urgently called out: “So —
so what do you think? Elizabeth Warren?”
Finally sealed in the back seat, Maddow propped up the ankle. Then she turned and said, as if I were a friend and not yet another stranger
pumping her for information: “That was dangerous! Did you see my twist with Ed?” The gathering swarm of fans — “that sort of thing
doesn’t happen all the time:’ she said. “In New York, there are people who are much more famous than me.” But Maddow is not just
famous. She is the host of “The Rachel Maddow Show’ and her fans want something more from her than a star encounter. They want an
explanation.


                                                              Unlock more free articles.
                                                              Create an account or log in



Maddow has hosted “The Rachel Maddow Show” on MSNBC at 9 p.m. five nights a week for 11 years. But over the past three, her figure
has ascended, in the liberal imagination, from beloved cable-news host to a kind of oracle for the age of ‘frump. If her show started out as a
smart, quirky, kind-of-meandering news program focusing on Republican misdeeds in the Obama years, it has become, since the 2016
election, the gathering place for a congregation of liberals hungering for an antidote to President Trump’s nihilism and disregard for civic
norms.




                                                                                                                                   Page 19
      Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.190 Page 3 of 8


                                                                                                                                                  ‘~
                                                                                                                                                       fri..’
                                                                                                                                                                flLL’




                                                                                                                                           &
                                                                                                                               ~
                                                                                                                                                                  at’   -




                                                                                                                                               1A~
                                                                                                                                15~       ~~_m’r’’




                                                                                                                          S

                                                                                                                                                                                      I

   Maddow In her office after a daily production meeting In September, working on the script for that nIght’s show. Christopher Lee for The Now York Times



Maddow does not administer beat-downs or deliver epic rants. She is not a master of the sound bite. Instead, she carries her viewers along
on a wave of verbiage, delivering baroque soliloquies about the Russian state, Trump-administration corruption and American political
history. Her show’s mantra is “increasing the amount of useful information in the world:’ though the people who watch it do not exactly
turn to it out of a need for more information. They already read the papers and scroll through Twitter all day. What Maddow provides is
the exciting rush of chasing a set of facts until a sane vision of the world finally comes into focus.

Maddow’s typical fan has been branded (by Kat Stoeffel in The New York Times) as the “MSNBC Mom,” a woman who feels that the
election has radicalized her; even if she has not moved to the left politically, her liberal sympathies and news consumption have swelled
into a suddenly central part of her identity. (The network has monetized this lightly condescending label with a set of MSNBC Mom tote
bags and latte mugs.) Molly Jong-Fast, a former novelist who once described her pre-Trump self as “completely selfish and disinterested
in politics” and who is now a liberal Twitter influencer and columnist for the Never Trump site The Bulwark, told me that Maddow “made
wonkiness cool.”
Recently, I went to dinner at the home of Rebecca ICee, a preschool principal in San Francisco who turned to Maddow in her depression
and confusion over the 2016 election. I brought a bottle of rosé, and she poured it into glasses decorated with charms that featured Russia-
investigation figures on one side and characters from “Star Trek: The Next Generation” on the other: I sipped from the Hope
Hicks/Beverly Crusher glass, and we watched Maddow’s show over veggie enchiladas. “I think of her as a news doula: You know the
news is going to be painful no matter what, so we might as well have someone who helps us survive it,” Kee told me. Last year, Kee had a
Maddow-themed birthday party, at which her friends and her two young sons put on big black glasses and slicked their hair to the side.
Also in attendance was a life-size cardboard cutout of Maddow, which is now in storage so as not to startle guests.
On TV, Maddow appears in slim black blazers over black shirts. She wears smoky eye shadow and subtly glossy lipstick, and her short
hair is swept elegantly away from her forehead. The only tell that her business-casual femininity is a mirage created for television is that
she has not modified her look for U years. It is a uniform she selected for work and steps into every day, so that she never has to make an
aesthetic choice that can be picked apart by the commentariat and elevated above what she has to say. When the show is over, she wipes
off her makeup, removes her contacts and changes into her civilian clothing.



                                                                                                                                                                            Page 20
      Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.191 Page 4 of 8

 When I picked her up from rehab, she wore glasses, a denim shirt and jeans, and a vintage belt buckle engraved with the words “Texas
 Nuclear;’ signaling one of her obsessions: This month, she publishes her second book, “Blowout;’ about the political impact of the oil-and-
 gas industry~ She has described herself as “a cross between the jock and the antisocial girl who bit people” in a John Hughes film, and it
 tracks: She could be the love child of Ally Sheedy and Emilio Estevez.

 “This is the hardest part of my day:’ Maddow said as she approached the nickel-bronze revolving doors of 30 Rockefeller Plaza, before
 lifting her crutches and hopping easily through the obstacle. Just as she approached the threshold of the secure elevator bank, Maddow
 was detained by another fan, who pulled her back into the lobby for one more selfie.
 “People think I have secret information;’ Maddow told me. “I definitely get the instant, like, But what’s the real story?” Recently, she said
 on air that she expects more Democratic candidates to drop out of the presidential race soon, and she had to instantly clarify that she was
 not some kind of soothsayer divining answers from the wonk crystal ball that she keeps tucked under the anchor desk. When she told me
 this, she waved her arms in front of her, as if wielding a pair of orange safety batons on the tarmac of her reputation. Then she mimicked
 herself desperately trying to ground her viewers: “I don’t know that any candidate is going to drop out! lam just surmising from publicly
 available data!”

 At 8:57 on Sept. 23, the night before Representative Nancy Pelosi would call for an impeachment inquiry into Trump, Maddow limped out
 onto her show’s cavernous soundstage in Adidas sneakers and a black velvet blazer. She dumped her crutches, slid into her anchor chair
 and used the three minutes before she went on the air to scan a document and type silently into a computer hidden in her desktop. She
 wore a resting frown. Then, at precisely 9, she looked up into the camera lens, inhaled sharply and, suddenly animated, burst out: “What a
 time to be alive, right?”

She leaned familiarly toward the lens and put a bright spin on the latest Trump scandal that was swiftly coming into view. “You will always
be able to look back at this time in your life and say: ‘You know, I was alive during that presidency. I remember how crazy it was;” she
said. Then she segued into her signature move: a 25-minute soliloquy on the convoluted schemes swirling around the Trump-Ukraine
incident, burrowing into a dense network of connections among Paul Manafort, Senator Mitch Mcconnell, Rudy Giuliani, the Russian
oligarch Oleg Deripaska, the Ukrainian natural-gas billionaire Dmitry V. Firtash and the former Ukrainian president Viktor Yanukovych.
By the time she cut to her first commercial break, she had zoomed out so far that TIump’s July 25 phone call with the president of Ukraine
appeared to be just one little pushpin on a map of vast global corruption.
If Fox News’s biggest star, Sean Hannity, specializes in angry rants, magnifying internet conspiracy theories and coordinating with
Trump, Maddow deals in high-toned if sometimes exasperated argumentation. Her mode is sunny rationalism and bemused exuberance —
she is a former Rhodes scholar parsing a chaotic world. On her show, the news is “weird;’ “nuts;’ “absolutely bonkers” and “a clown car
full of crazy.” She enlists members of Congress and enlarged images of court documents to underpin her hour. The nerdy details that pop
up in the dark landscape of the news delight her.
(Read about Sean Hannity doubling clown on defending flunip.J
In its first eight years on the air, her show averaged 1.1 million viewers a night, btit since Trump’s inauguration in 2017, the number has
leapt to 2,7 million. Media observers often position MSNBC as a rival of Fox News, but Maddow’s success has not sapped Fox of its power.
(Hannity’s viewership consistently outranks hers.) Instead, she has helped convert a significant number of liberals who may have once
seen themselves as readers into the kind of people who watch cable news all day.
Appealing to those viewers means flattering their sense of intellectualism. Maddow’s is the rare television news show that requires an
active listener. It feels participatory. When Robert Mueller submitted his special-counsel report on the Russia investigation in March, she
said that “our job tonight as a country” is “trying to figure out what it means:’ After Mueller testified before Congress, she gestured at “the
paths that we next follow to try to get to the bottom of this still-open scandal:’ She lends her viewers a cozy sense of mastery over a
political situation that feels unmanageable. If today’s dominant political recreational metaphor is that of the three-dimensional chess
game, Maddow is hunched over in the corner of the rec room, methodically putting together a jigsaw puzzle.

Over the past three years, Maddow had used her hour on television to spin out Russiagate into its own extended universe, and a fandom
assembled to step into that world every night. On her program, silent or inscrutable figures — Manafort, Mueller, Trump — were imbued
with a kind of interiority. With the help of her storytelling, heavily redacted court documents read more like a novel narrated in the close
third person. Ever-more-stunning revelations always seemed to be waiting just on the next page.
Her approach has prompted her fans to boost her as a heroine of the #resistance, and her critics to draw her as a fool. Not just the
predictable figures on the right — Hannity, who mirrors her on Fox News at 9p.m., has nicknamed her “Roswell Rachel Maddow” — but
also observers from the center and the left. In 2017, when Maddow secured two pages of Trump’s 2005 tax return, she teased the reveal on
Twitter and saw a huge audience surge to the show. They then had to endure her extended monologue before she presented the document,
which showed that he had paid $38 million in taxes. The Daily Beast called it “overhyping in the cheesy tradition of reality shows:’ She has
been labeled “conspiratorial” (in Slate), a “partisan hack” (by Glenn Greenwald, a former friend), “the queen of collusion” (in The
Washington Post) and “much smarter than this” (in The Guardian). As the Mueller investigation limped to its conclusion, Paul Farhi, a
media columnist at The Washington Post, rhetorically rolled his eyes at how Maddow “won’t let the Mueller probe go:’

                                                                                                                                   Page 21
      Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.192 Page 5 of 8

 “I’m happy to admit that I’m obsessed with Russia,” Maddow told me over the summer as — unknown to the public — the whistle-blower
 saga was quietly unspooling across Washington. “I realize it’s controversial, and people give me a lot of grief for focusing on it. But I make
 no apologies. I think it’s absolutely compelling. Still mysterious. Super interesting.”

  Maddow’s persona has expanded beyond the confines of her television hour, and for those who do not regularly tune in, her carefully
 constructed messages could be seen as fanning the flames of hysteria. Last year, the leftist YouTUbe show “The Young Thrks” circulated a
 mash-up of Maddow saying “Russia” dozens of times in just one episode, twisting her in-depth approach into a damning obsession. Critics
 at The Guardian and The Intercept have implied that Maddow leaned into Russia for the ratings. But her stubborn focus also represented
 a counterweight to the shiny outrage of the day served up by ‘frump: tweeting “covfefe” or apparently scribbling on a hurricane forecast
 map with a Sharpie. Even as she dove into domestic matters — for several nights in a row in August, she covered the story of sick
 immigrant children suddenly marked for deportation before The New York Times did — she always kept one eye on Eastern Europe.
 One night in August, Maddow sat in her anchor chair discussing the latest news drip from the trial of Gregory B. Craig, a former White
 House counsel under President Barack Obama whose dealings with Manafort and Ukraine were uncovered as part of the Russia
 investigation. She brought the Politico reporter Josh Gerstein on to deliver a play-by-play of the day’s “legal drama:’ a scandal that “seems
 to be metastasizing all across high-power Washington;’ as she put it. Maddow asked him if the testimony of Rick Gates, Trump’s former
 deputy campaign manager, caused as much of a stir in the courtroom as it had inside her when she read the reports. “There aren’t as
 many people interested in Greg Craig:’ Gerstein said, “as there were in Paul ManaforV’

 When the show cut to commercial, Maddow called out into the vastness of the set: “People don’t really care about the Greg Craig trial,
 Rachel!” And then, softer, to herself: “I do.”
Then the whistle-blower story broke. Over the week that Pelosi called for an impeachment inquiry, Maddow’s ratings shot up to 3.3 million.
On her show, she compared the day’s news to a Lazy Susan sitting on the countertop of world affairs. Slowly but surely, all her obsessions
were coming back into view — the dirty international energy industry, the scummy Manafort, the American president accused of lobbying
a foreign power to influence the outcome of the 2020 election, the Russia connection, the specter of impeachment. (Many of the players she
discussed make appearances in “Blowout;’ itself a sweeping narrative of international corruption looming over American democracy.)
This new scandal felt “like a rerun” of Russiagate, she said, all the way down to the same cast of characters, presenting a rare opportunity
in political news: a do-over.

Maddow was born in 1973 in Castro Valley, Calif., to Bob, a former Air Force captain, and Elaine, a school administrator. Maddow doesn’t
recall reading children’s books when she was a kid. Instead, she paged through her dad’s law-school books and through stacks of local
newspapers. Her father liked to watch sports on television on mute, listening along to the radio commentary instead, and Maddow intuited
a media-literacy lesson from his habit: He had found a way to make television smarter: Now they have become MSNBC parents: Her
father sends her insights to consider for the show, and her mother g&es her notes. Maddow showed me a summer text from Elaine: “Hi
hon. Another great show tonight. I hope you don’t mind a little fashion advice. I love your velvet jacket butt think it looks better for fall
and winter.”

Maddow’s community was conservative and Catholic; in high school, even before she came out as gay, she was sneaking over to Oakland
to volunteer at an AIDS clinic. She played three sports and acquired a collection of crutches. She enrolled at Stanford at 17 and came out
almost immediately, in an open letter she posted inside every bathroom stall in her dorm. When the campus newspaper wrote about it, it
characterized Maddow as suspicious of “the censoring effect of politically correct attitudes on campus.” The piece went on: “Maddow said
that she would prefer if people who are against homosexuality felt comfortable enough to express their hostile feelings so that she could
address the issue.” She found it instructive to interrogate the divide, face to face.

After college, Maddow won a Rhodes scholarship to Oxford, but she didn’t stay on campus long. “I wasn’t psyched about living in a
student-dominated environment;’ she told me. Instead, she hopped to London, where she worked at another AIDS clinic while she studied,
and then on to rural Massachusetts, where she would complete her Oxford dissertation on H.I.V./AIDS health care outcomes in the prison
system. She created a Listserv, PrisonPoz, and sent emails to other activists with lines like “Hello AIDSACT and pals (and lurking
enemies).” She worked as an unskilled laborer to make money and met her girlfriend of 20 years, the photographer Susan Mikula, when
she arrived at Mikula’s door to uproot tree stumps and clear thorny thickets from her lawn.
The couple’s first real date was at a “Ladies Day on the Range” sponsored by the National Rifle Association (Mikula’s sister is a member),
                                                         a
at which they shot guns and hurled tomahawks and had blast. I told Maddow that the one time I fired a handgun — at an indoor range in
Los Angeles — I was spooked by how easy it was to hit the target and how emotionally and physically efficient it would be to kill another
person with it. “Did it make you curious about other guns?” she asked. No, I said, guessing that shooting one gun and then wanting to
shoot every other gun was her kind of thing. “Yes!” she said, mocking herself. “‘What was the first gun?’ It’s the completist’s curse.
Musket time!”

Maddow spent her late 20s working as an AIDS and prison-reform activist and playing the sidekick to a wacky Massachusetts radio
personality on “Dave in the Morning” before pursuing her own morning slot, “The Big Breakfast’ on another station. From there, she
snagged a role on the new left-leaning network Air America Radio, where her career as a kind of ideological narrator began in earnest.

                                                                                                                                  Page 22
      Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.193 Page 6 of 8

  Maddow made one of her first television appearances in 2004 alongside G. Gordon Liddy (who had become a pundit after helping
 orchestrate the burglary of the Democratic National Committee) on CNN’s “Paula Zahn Now.” Zahn introduced Maddow and Liddy and
 then set them loose to box over Bush-administration policies like a pair of blue and red Rock ‘Em Sock ‘Em Robots. But her real break on
 television came in 2005, when Tucker Carlson launched a show on MSNBC and sought foils for his bowtie-Republican persona. “We were
 looking for a counterweight to his point of view, but we knew it had to be someone who was not just a partisan mouthpiece;’ said Bill Wolff,
 who was Carlson’s executive producer and later, for a time, Maddow’s. “It had to be someone of intellectual heft.” He saw Maddow’s
 audition tape and ran it straight to the president of MSNBC.

 It’s hard to imagine a time when Carlson and Maddow appeared on the same network, let alone the same show, but 15 years ago, the cable-
 news environment was a cross-pollinating ecosystem, and the debate format reigned. Soon the debate-show desk would be sliced straight
 down the middle, its partisan halves sold off to rival networks with polarized ideologies.

  Unlike Fox News, which was formed in the gimlet eye of the Republican operative Roger Ailes, MSNBC was not conceived with a political
 orientation. Over the years it has tried on the costumes of liberalism and conservatism and straight-news-ism. Its ideological reputation
 arose somewhat accidentally, when Keith Olbermann blew a gasket during Hurricane Katrina and eviscerated President George MI. Bush,
 proving that there was an audience for the scorched-earth liberal rant. At the tail end of the Bush years, after frequently guest-hosting for
 Olbermann, Maddow got a show of her own, in the time slot right after his, on which she pioneered a more jocular, cerebral approach to
 opinionating. Today, Maddow is viewed as the central avatar of both her network and her “side;’ which is the broadly defined left, or at
 least the slice of it that watches the news on television.
 Still, Maddow seeks out the views of her adversaries. At the 2011 Obama White House Christmas party, she struck up a conversation with
 Ailes. She asked him for tips, and he gave her notes on her angles, her affect, her presentation. He blurbed her first book, “Drift;’ writing:
 “People who like Rachel will love the book. People who don’t will get angry, but aggressive debate is good for America.”

They did not talk much about politics. “He was a freaking very conspiratorial, very paranoid, very right-wing guy;’ she said. “That was not
an act. That was real.” Her interest was in his mastery of cable news and how he molded his talent. “I still think that there is some Roger
Ailes special sauce there that nobody has quite figured out and that I used to ask him about all the time;’ she said. “There’s this annoying
word, ‘authenticity’: That’s part of it. There’s trustworthiness: That’s part of it. There’s likability: That’s part of it. There’s humor: That’s
part of it. There’s gravitas: That’s part of it’ she said. Ailes died in 2017, and, she told me, “I regret that I never figured it out before he
passed:’
From the very beginning of her show, Maddow knew she would never host partisan debate as blood sport. “I spent a long time doing the
left-and-right, ‘Punch and Judy’ thing;’ she said. “You know, two monkeys tied to each other in a cage:’ She added, “That’s asking people to
create the kinetic illusion of conflict so that we enjoy the sparring and nobody learns anything:’ But she still believed there were insights
to be found on the right. In the show’s early days, she invited on Pat Buchanan, the paleoconservative three-time presidential candidate
who was an MSNBC contributor at the time, for a regular segment called “It’s Pat;’ where she called him her “fake uncle” and drew him
into friendly debates.
As her show developed, “I decided that I wouldn’t put anybody on TV who I didn’t feel like I could honestly and wholeheartedly
recommend to my audience that they were worth watching;’ she said. Only occasionally does she invite partisan pundits on to opinionate;
her interview subjects are more typically reporters, politicians and bureaucrats. But Maddow rarely hosts conservatives on the show
these days, because the ones she is willing to invite are not willing to come. This dynamic has intensified under the Trtimp administration.
“We definitely went through — not soul searching — but like, a kind of gut check about covering statements from the White House:’ In late
2016, Maddow had Kellyanne Conway on the show. Conway appealed to Maddow because she was highly professional, kind to the staff,
reliable and willing. “Then she’d come on the air, and she would just say stuff that isn’t true;’ Maddow said. “And yet I’m giving her,
literally, a microphone attached to her dress so that she can say things to the American people under a banner that says ‘The Rachel
Maddow Show.’”

Maddow’s staff also reassessed whether they should cover the stuff coming out of the president’s own mouth. They came up with a new
framework for defining their approach: “Watch what they do, not what they say:’ ~ftump is rarely quoted or shown onscreen; instead, she
interprets his actions.

All this has made her program among the most hermetically sealed on cable television. Nicolle Wallace, who served as George W. Bush’s
communications director and now hosts her own show on MSNBC, has made a similar calculation and has said she is “triggered by the use
of the White House property” for “spewing hate speech” and “lies:’ While Wallace is motivated by moral outrage, Maddow made the
decision reluctantly and against her own impulses. “It pains me;’ she said. “It makes me mad — still:’
Since Trump’s inauguration, an anxiety has arisen among the media commentariat over Maddow’s role. When NBC selected her to help
moderate the first Democratic presidential debate, Farhi raised an eyebrow. The Times distanced its reporters who cover political subjects
from her program over what it viewed as a “sharply opinionated” orientation. But these critiques do not track with her sense of self. She




                                                                                                                                    Page 23
      Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.194 Page 7 of 8

 votes in Massachusetts, where she and Mikula retreat on the weekends, but says she registers a party affiliation only shortly before the
 primaries and then unregisters shortly afterward. She declined to ask anyone to write a blurb for “Blowout’ because she considers the
 process ethically compromising. It’s better, in her business, not to feel as if she owes anyone a favor.

 I “Blowout” was one of the Book Review’s 18 most anticipated titles of October. See the full list.]
 She is studiously objective about the outcome of the Democratic primary race: “There’s no current in me that I have to swim against in
 order to do that;’ she said. Politicking is her subject, not her game. “I’m not trying to get anybody elected. I’m not trying to get any policy
 passed. I’m not trying to get people to call their member of Congress;’ she said. “I’m trying to explain what’s going on in the world?’

 When Maddow’s old debate partner Thcker Carlson, who hosts the 8 p.m. hour over on Fox News, goes off the aft; he told me, he often
 walks out the back of his studio and into his office, where he catches the beginning of Maddow’s show. In the TV news business, Maddow is
 known for her unique approach to the “A block:’ the opening act of the show before it cuts to commercial break. Rarely does she lead with
 the news. Instead, she backs into it, charging into a tale of some seemingly unrelated historical anecdote or long-lost news figure that zags
 unexpectedly toward a news peg. As her show dilates time, it imbues the day’s news with a sense of world-historical climax. The day after
 the sitting president was targeted for impeachment, one of her chyrons read, “LEAD PROSECUTOR IN AGNEW CASE WAS
 REPUBLICAN GEORGE BEAL?’

 Recently, as Carlson was taking off his makeup and chatting with producers, they turned the volume up and watched her for 15 minutes,
 transfixed. “It was a legitimately esoteric story;’ he told me in a tone of genuine admiration. “It was about Donald Trump’s campaign plane
 or something. I never fully understood the point she was making, but I found it totally compelling?’
 Maddow essentially delivers an essay every night before moving into interviews and shorter blocks of analyses, all of which she writes
 with the help of a team of producers. She has called herself “the hermit of Rockefeller Center”: While other personalities stalk the halls,
 seeking influence over network politics, she is holed up in her office writing, pausing only to conduct the daily production meeting, where
 she and her staff map out the day’s show.

 On the afternoon of Sept. 23, shortly after the Ukraine story broke, a couple of dozen staff members pooled into a corner of the office and
waited for Maddow to emerge. They present as a humble assembly of New York’s high-achieving news geeks. “It feels like a library up
 there;’ Phil Griffin, the president of MSNBC, told me. “I hate to go up there and disrupt the focus?’ There are scratchy carpets, piles of
books, walls papered with inside jokes. A dusty life-size wax figure of Dwight D. Eisenhower is seated in a fisherman’s hat at a
receptionist’s desk. On the wall is a poster of “Trump Organization Projects and Partners;’ over which has been tacked the image of Carrie
Mathison, the “Homeland” C.I.A. officer known for her paranoid conspiracy walls and unhinged (but often on-point) investigations.
Behind a warren of cubicles, a snaking list of dozens of potential topics to cover was carefully written in marker on a large white wall. At
2:45, Maddow crutched in silently, stood with her back to her staff and observed the list, drawing a thick black line next to topics that
interested her.

Though this was the day before an announcement of an impeachment inquiry — a moment Maddow had been gesturing toward for several
years — she did not dig into the whistle-blower story right away. Instead, she made her way through a pile of unrelated issues: a protest in
Kashmir, Elizabeth Warren’s electability, changes to the Democratic National Committee’s debate thresholds. Even in the meeting, even on
that day, she took her time to get to the news.
In this setting, her loose, silly charisma sharpened into a steely deadpan. She operated with an almost Socratic method, quizzing her staff
on the sourcing and suppositions undergirding the day’s news. As in a classroom, some producers spoke a lot, and others just listened.
Maddow moved to ‘frump and Ukraine 20 minutes in. She wrote a series of letters, A to F, on the wall and began filling out the blocks of the
show.

“I think the Ukraine thing is a very big deal;’ she told her staff. “I don’t know how to do it in a way that increases the amount of useful
information in the world?’ And the current twist in the story — the nondenial denials from Trump and Giuliani — “falls under ‘Thing
president has said?” Even the biggest story of the ‘frump presidency would not move her to deviate from the carefully honed standards
she had set for herself. But eventually, after weighing their options, Ukraine rose into the A-block slot, and Maddow drifted toward her
office. She had five hours to write the thing.

That night, Maddow wove a narrative that capably connected Trump’s new scandal to the one he had just shaken ofi It would jump-start a
week of renewed interest and faith in her show, with viewers sharing popcorn-eating GIFs on Twitter as they tuned in en masse. The New
York Times had reconsidered its stance, and its reporter Michael Schmidt went on as a guest two nights in a row. But by the end of her 25-
minute monologue, I found myself struggling to keep up with the class. I paged back through my notes, trying to keep all the Ukrainian
figures and their Trump links sorted. Later in the program, Maddow brought on Representative Elaine Luria, a moderate Democrat from
Virginia who had just co-signed a Washington Post op-ed calling for an impeachment inquiry, and asked her why she was coming out for
impeachment now. “This is a clear and concise instance that the American people can understand where the president of the United States
has tried to enlist foreign influence in our election process;’ Luria said. Then she said it again: “clear and concise?’



                                                                                                                                    Page 24
       Case 3:19-cv-01713-BAS-AHG Document 19-11 Filed 12/02/19 PageID.195 Page 8 of 8




 After her show one evening, Maddow and I shared a car to Raoul’s, a French bistro in SoHo. She shimmied into a brown leather booth and
 lamented the time snck of her dumb hurt ankle. Between writing her book, making her show and reporting to physical therapy, she had no
 time to herself. “I’m realizing now 10, 11 years into this that it’s fine to work long days:’ she told me. “But it’s not good for you to work
                                     —                        —


 incessant long days, five days a week, 50 weeks a year for 10 years.”
Early in Trump’s presidency, Maddow bumped into Carlson at a gala for the Theodore Roosevelt Conservation Partnership, which
supports outdoor recreation. Maddow and Carlson are about the same age she’s 46, he’s 50— and they each go fly-fishing to wipe the
                                                                                —

news from their brains. “It turned out we had both thrown our backs out within one week of each other, with neither of us having ever had
a back problem ever before in our entire lives:’ she said. “I had the gift of a very human-to-human, eye-contact moment with him, like:
‘We’re both doing this thing that’s killing us, and killing us at the same pace?”
But also, I said, it’s almost as if she and Carlson are parallel-universe versions of each other, so that if he strains his back, hers hurts, too.
She laughed and said, “Exactly?’
Cable news in 2019 feels a little like the Hieronymus Bosch painting “The Garden of Earthly Delights?’ On one channel, Trump presides
over a landscape of harmonious abundance. On the other, he is leading American democracy into a miserable hellscape. (Betwixt them is a
scene of sordid copulation: No matter where you stand in the cable-news wars, Trump is a lucrative story.)
Even as Maddow was unspooling the Ukraine story on her show, Hannity was just a remote click away, weaving his own narrative about
“sleepy, creepy, crazy Uncle Joe” and his son Hunter Biden. “We are going to go chapter and verse very slowly:’ Hannity said. “You will
understand it. It gets a little complicated, but we’ve got the timeline down perfectly. The story they won’t tell you in the media?’ As
Maddow’s ratings rose, his did too.
The worlds of Fox News and MSNBC don’t operate under the same logic, or even speak the same language. Hannity has mounted the
president’s podium at a rally, and he has the president’s ear. Last week, Trump tweeted out a Hannity clip as self-defense that featured a
scrolling list of “PRESIDENT TRUMP’S ACCOMPLISHMENTS.” But Maddow is uninterested in cultivating such power relationships.
She does not see herself as a leader of the left or an adversary of Trump in any way.
If Fox News anchors style themselves as generals in the culture wars, Maddow views herself as an observer peering in on the action. And
while Fox News enlists its audience to join the fight, she moves her viewers to see themselves as storytellers, too. “I hope that if you watch
my show:’ she told me, you’ll acquire a set of “good, true stories about what’s going on and why it matters?’
After Rebecca Kee bought her Maddow cardboard cutout, she got a Robert Mueller one, too. For a time she would sit him in her front
window, posing him near speech bubbles that she wrote herself. But after the real Mueller filed his report and failed to step into the role
she had imagined for him, she tucked him away in the closet with Maddow. Now her car is decorated with Elizabeth Warren bumper
stickers.
This summer, in the calm before the storm, I sat with Maddow in her office, and we discussed the perception, from both her fans and her
critics, that she is a player in all this drama. “If anyone’s counting on me to make anything happen in the world:’ she told me, “I am a bad
thing to count on?’




                                                                                                                                      Page 25
